Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 1 of 130




                EXHIBIT A
            Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 2 of 130

                              Don Turnbull, Ph.D.
                                             donturn@gmail.com
                                                 512.428.8763

Overview
Highly effective software developer, designer and researcher with over 20 years experience. Contributor
to multiple commercially successful consumer and enterprise applications including Content
Management Systems, CASE tools, desktop utilities, search tools and ecommerce Web sites.
Accomplished researcher and creator of innovative, patented and trade-secreted technologies related to
information retrieval, behavioral modeling, content organization and analytics. Author of numerous
academic publications including: a book on Web-based information seeking and knowledge work,
articles on human-computer interaction design, personalization for information retrieval and
recommender systems, as well as numerous definitive works on information architecture methodologies,
designs and implementations.
Principal – InfoTheory/Don Turnbull, ULC                                                2002-ongoing
Advising software companies, design agencies and information services corporations on the research and
development of systems architectures, data science activities and human-computer interaction. Directing
the design of multi-platform applications (desktop and mobile) for consumer-oriented information
systems including Web, smartphone and tablet interfaces, information architectures and ecommerce
recommendation systems as well as advising on future development based on data-centric architectures
and for re-designing existing systems in use.
Analyzing intellectual property, patent portfolios and innovative technologies to author reports, research
software architecture and software development methods, create new IP, advise intellectual asset
development, as well as serve as an expert in patent-related cases with prior art, infringement or
validation issues.
Designed and prototyped information retrieval systems and application programming interfaces for
consumer and enterprise search systems involving indexing, tagging and faceted-metadata methods.
Created techniques and organization schemes to instrument systems for collection and analysis of
empirical behavioral data logs from Web site usage and user-generated content. Developed data models
and interaction strategies for consumer and vertical channel mobile devices for information retrieval,
storage and management.
Advised and coordinated a very large, multiple partner contract systems development effort as the
technical architect for a back-office ecommerce enterprise portal that included vendor tool selection,
managing and negotiating among partners for project management and high-level goal definition.
Devised and configured analytics tools as well as acting upon analysis findings to provide guidelines for
site information architecture and user experience designs.
Designed and directed creation of a knowledge management system to provide efficient development
workflow, search functionality and knowledge discovery from intranet information sources including the
design and deployment of enterprise wikis, blogs, social networking and workgroup collaboration tools,
source code version control and office documents including (OLAP) reporting and financial applications.
Lead efforts to build upon open source applications and protocols including novel interface designs,
autonomous agents and collaborative filtering to improve information access and use in the organization.

Advisor – ThinkCX                                                                          2016 - present
Directing research efforts for large-scale machine learning platform for collecting, measuring and
predicting user behavior across mobile device and geo-locational activity traces. Advised on strategic use
and extension for a social media analysis framework for user behavior prediction. Advising on the startup
process, general technology and inventing as well as authoring patents.



   Confidential                                                                             Page 1 of 8
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 3 ofdonturn@gmail.com
Don Turnbull Ph.D.                                                         130


 Advisor – University of Texas at Austin Technology Incubator               2009-2011 & 2013 - 2018
 Mentor and Advisor with the University of Texas at Austin, Austin Technology Incubator and IC2
 (Innovation, Creativity and Capital) Institute to engage local and international technology companies
 (primarily software startups) in advancing research, providing strategic expertise, intellectual property
 evaluation, market assessment and assisting in designing products for market.
 Research Computer Scientist – Tapstream                                                            2013
 Researched and invented novel systems and designs in desktop and mobile computing, data science, user
 modeling and analytics domains to produce intellectual property for existing and future technologies.
 Investigated the state of the art and the competitive landscape for software services and advising
 directions for future product development.
 Principal Data Scientist & Architect – Wyley Interactive                                   2012-2013
 Researched and developed algorithms, data sets and software architectures for a mobile games discovery,
 recommendation and rewards system. Created intellectual property including system designs, algorithms
 and computational methods for patent-pending systems. Wrote and coordinated research grants and other
 funding programs.
 Architected an empirical business intelligence analytics platform for understanding and predicting user
 acquisition, monetization strategy, app distribution, gameplay telemetry, operation costs and social
 interaction in the mobile gaming space.
 Assistant Professor – University of Texas at Austin                                       2002-2009
 Created and taught graduate-level courses and development labs in Information Architecture, Interaction
 Design & Human Computer Interaction (HCI), Web Analytics, Web Information Retrieval Evaluation &
 Design (search), the Semantic Web and Knowledge Management systems. Investigated very large-scale
 data mining systems and algorithms (including Web use data for personalization), interface designs for
 multimedia access and Web search engines. Co-Principal Investigator for Web content classification and
 collaborative filtering system (the OpenChoice Project) including system architecture, algorithm
 evaluation, interface design and user coordination. Conducted and collaborated on Information Retrieval
 system development for blog analysis and topic distillation tasks including spam detection and initial
 sentiment analysis.
 Explored search engine technologies (multimedia, indexing, interaction), search engine optimization
 (natural organic search, personalized search, sponsored advertising search) as well as creation and
 empirical analysis of behavioral model of search user experience towards improving the search process.
 Advised graduate students and managed research team efforts for information technology research and
 development including Semantic Web applications, mobile device interfaces, Content Management
 Systems, Web browser software analysis, Web accessibility evaluation, Web link mining and analytics,
 information architecture design methodologies, and Web advertising plans and tools.
 Director of Advanced Development − Outride, Inc. (acquired by Google, Inc.)                 2000-2001
 Created and Coordinated intellectual property assets including patent applications and licensed patents
 from Xerox PARC as well as original work developed at Outride. Authored patents relating to personal
 relevance models for information retrieval, information privacy and e-commerce systems in networked
 and mobile environments. Worked with attorneys to manage, track, develop and revise patent portfolio.
 Authored several trade-secreted technologies, patent applications and at least one patent (7,089,237) for
 interfaces and systems that display content for commerce activities in mobile and/or networked
 environments which could include desktop, smartphone, tablet or set top devices.
 Initiated and managed Competitive Intelligence efforts to scan for emerging technologies including
 research reviews, attending conferences and analyzing competitor technologies. Organized intelligence
 resources for engineering and legal purposes to protect and augment existing intellectual property.
 Maintained the Competitive Intelligence database as a knowledge management activity and served as a
 technical strategic advisor for business partners.

 Confidential                                                                                  Page 2 of 8
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 4 ofdonturn@gmail.com
Don Turnbull Ph.D.                                                         130

 Acted as research advisor for all corporate data mining, interface designs and usability studies activities.
 Worked closely with User Interface design team to design product specifications for an application to
 search the Web; manage bookmarks; view and search Web use history; and interact with a directory of
 Web-based resources. Designed high-level technical architecture and interface for a Web browsing
 privacy application to enable users to control and edit data collected about their Web use activities.
 Managed Metrics project with vendors to provide a value proposition for Outride technology for business
 development. Selected an external testing agency; designed the initial tests; determined evaluation
 criteria; selected competing technologies; designed data collection methods; analyzed test data; and
 edited the final report. This extremely successful project served as a key asset in demonstrating Outride
 technology to investors, business partners and industry analysts and additionally used extensively in press
 releases and corporate product literature.
 Research Scientist & WebTracker Development Lead − University of Toronto                   1997-2000
 Planned and implemented a 16-month study to develop a comprehensive understanding of corporate
 Internet use utilizing a synthesis of data collection and analysis methods including an initial survey
 questionnaire; software to collect use data gathered with a custom-developed Web tracking application;
 and interviews with study participants.
 Analyzed data using qualitative and quantitative methods to test hypotheses of new models of
 Information Seeking and Information Retrieval behavior. Used study results to make recommendations
 on improving organizational Knowledge Management and individual Web use techniques, as well as to
 design new software tools to coordinate and leverage organizations’ intranet and Internet use.
 Designed and prototyped WebTracker: a client-side data collection instrument for transparently logging
 Web browser use. Researched data collection methods, instruments for Internet protocols and network-
 enabled client applications. Automated the data mining of WebTracker logs with customized analysis
 tools to build both individual and aggregate models of Web use. Initiated consortium with other research
 institutes to expand WebTracker use.
 Technical Architect: Internet Applications − IBM Interactive Media Group                         1996
 Designed and authored specifications for hybrid (CD-ROM and Internet) World Book-IBM Interactive
 Multimedia Encyclopedia involving data formats, user interface, indexing structures and versioning
 controls. Researched and co-developed patented the TRUE/IP protocol for registering, updating and
 exchanging client-server information via the Internet. Prototyped large-scale collection and analysis of
 client application and Internet use data.
 Managed technical staff in product manager role with multiple vendors and locations including
 interviewing, hiring, training and planning state-of-the-art development labs. Developed technical
 architecture for e-Business services using database technology for user profiling to enable content
 personalization. Directed in-house usability efforts and commercial opportunities for existing
 technologies. Prototyped Web site building service included with all IBM Small Business System sales.
 Knowledge Management Researcher − AT&T                                                           1995
 Designed and constructed ISO 9000-compliant Web-based Knowledge Management system for corporate
 technical information. Researched and developed an iterative methodology to develop, organize and
 publish interactive documents using object-oriented content classification and user-centered design
 principles. Trained technical staff in this new methodology including coursework and system templates.
 Sr. Information Developer − MicroHelp, Inc.                                                  1994-1995
 Programmed file Windows utility software application including file metadata analysis and duplication
 detection. Designed user interfaces including metaphor creation, dialog layout and icon design for
 UnInstaller for Windows. (In 1994, the best-selling utility in the United States- 4 million copies sold.)
 Conducted usability studies including designing test scenarios; user modeling; monitoring and recording
 test data; and analyzing resulting data. Developed programs to automatically generate hypertext
 documentation from print documentation. Designed and programmed interactive multimedia applications
 to demonstrate software products.

 Confidential                                                                                     Page 3 of 8
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 5 ofdonturn@gmail.com
Don Turnbull Ph.D.                                                         130


 Technical Editor − Macmillan/SAMS Publishing                                                   1994
 Edited object-based visual programming and software development books for technical accuracy, initially
 for ObjectView, a product I designed for KnowledgeWare. Wrote and tested programming examples and
 database overview chapters used in various publications.
 Methodologist − KnowledgeWare, Inc.                                                     1991-1994
 Managed project team through development cycle of Computer-Aided Software Engineering (CASE)
 tools including finalizing requirements, organizing development team, running status meetings,
 reviewing documentation, testing, prioritizing development issues and designing future enhancements.
 Used industry standard software engineering methodologies and frameworks (including Information
 Engineering and Rapid Application Development) for large-scale software projects.
 Researched software engineering methodologies to design methods and technologies for next generation
 CASE tools. Implemented designs included an object-based interface builder and large-scale hypertext
 information authoring and content management applications using graphical objects, with SGML (GML)
 formatting and semantics, WYSIWYG editing as well as link management. Designed and reviewed all
 graphical user interfaces for compliance. Created all corporate usability and interface design standards
 including task analysis methods to improve products.

 Education
 Ph.D. Information Studies - University of Toronto, 2002
 Dissertation: "Knowledge Discovery in Databases of Web Use: A Search for Informetric and Behavioral
    Models of Web Information Seeking"
 M.S. Information, Design & Technology - Georgia Institute of Technology, 1995
 Thesis: "Object-Oriented Information Development: A Methodology and System for Large-Scale
    Hypertext Documents" (Web server design and Semantic Web content organization and deployment)
 B.A. General Studies - University of Texas at Arlington, 1988
 Knowledge Engineering (Computer Science & Cognitive Science)

 Books
 Choo, Chun Wei, Brian Detlor, and Don Turnbull. (2000) Web Work: Information Seeking and
    Knowledge Work on the World Wide Web. The Netherlands: Kluwer Academic Publishers.

 Book Chapters
 Dillon, A., & Turnbull, D. (2010) Information Architecture. Encyclopedia of Library and Information
     Science, 2010, (3rd Ed.). Taylor & Francis.
 Dillon, A., & Turnbull, D. (2006) Information Architecture. Encyclopedia of Library and Information
     Science, 2006. Taylor & Francis.
 Turnbull, D. (2005). World Wide Web Information Seeking. In K. E. Fisher, S. Erdelez (Eds.), Theories
     of Information Behavior. Medford, New Jersey: Information Today, Inc.




 Confidential                                                                                 Page 4 of 8
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 6 ofdonturn@gmail.com
Don Turnbull Ph.D.                                                         130

 Selected Journal Articles
 Turnbull, D., & Bright, L. F. (2008). Advertising Academia with Sponsored Search: An Exploratory
     Study Examining the Effectiveness of Google AdWords at the Local and Global Level. International
     Journal of Electronic Business, 6(2), 149-171.
 Pitkow, J., Schutze, H., Cass, T., Cooley, R., Turnbull, D., Edmonds, A., et al. (2002). Personalized
     Search: A Contextual Computing Approach May Prove a Breakthrough in Personalized Search
     Efficiency. Communications of the ACM, 45(9), 50-55.
 Edmonds, K. A. A., Bluestein, J. J., & Turnbull, D. (2006). A Personal Information and Knowledge
     Infrastructure Integrator. Journal of Digital Information, 5(1).
 Choo, C. W., Detlor, B., & Turnbull, D. (2000). Information Seeking on the Web: An Integrated Model
     of Browsing and Searching. First Monday, 5(2).

 Selected Conference Papers (refereed)
 Turnbull, D. (2007). Rating, Voting & Ranking: Designing for Collaboration & Consensus. Paper
     presented at the Association of Computing Machinery Computer Human Interface Conference
     (SIGCHI), San Jose, CA.
 Turnbull, D. (2006, May 23, 2006). Methodologies for Understanding Web Use with Logging in Context.
     Paper presented at the The 15th International World Wide Web Conference, Edinburgh, Scotland.
 Dillon, A., Kleinman, L., Bias, R., Choi, G. O., & Turnbull, D. (2004). Reading and Searching Digital
     Documents: An Experimental Analysis of the Effects of Image Quality on User Performance and
     Perceived Effort. Paper presented at the American Society of Information Science and Technology
     Annual Meeting, 2004. Information Today, 267-273.
 Choo, C. W., Detlor, B., & Turnbull, D. (2000). Working the Web: An Empirical Model of Web Use.
     Paper presented at the 33rd Hawaii Intl. Conference on System Science (HICSS), Maui, HI.
 Turnbull, D. (1999). Interacting with Recommender Systems. Paper presented at the ACM SIGCHI
     (Computer-Human Interface) Workshop on Recommender Systems, Pittsburgh, PA.
 Choo, C. W., Detlor, B., & Turnbull, D. (1999). Information Seeking on the Web - An Integrated Model
     of Browsing and Searching. Paper presented at the Proceedings of the 62nd Annual Meeting of the
     American Society of Information Science, Washington, D.C.
 Choo, C. W., Detlor, B., & Turnbull, D. (1998). A Behavioral Model of Information Seeking on the Web
     - Preliminary Results of a Study of How Managers and IT Specialists Use the Web. Paper presented
     at the Proceedings of the 61st Annual Meeting of the American Society of Information Science,
     Pittsburgh, PA.

 Selected Conference Presentations, Panels & Posters (refereed)
 Turnbull, D. (2010). Quantitative Information Architecture. Presented at the American Society of
     Information Science & Technology Information Architecture Summit, Phoenix, AZ.
 Turnbull, D. & Tolva, J. (2010). Metropolitan Information Architecture. Presented at the American
     Society of Information Science & Technology Information Architecture Summit, Phoenix, AZ.
 Turnbull, D. (2009) Information Technology Diversity: Disruptive Technologies, Innovation &
     Management. Presented at the American Society of Information Science and Technology Annual
     Meeting, Vancouver, British Columbia, Canada.
 Turnbull, D. (2009) Behavioral Checklist for Information Architecture. at the American Society of
     Information Science & Technology Information Architecture Summit, Memphis, TN.



 Turnbull, D. & Bright, L.F. (2008) Advertising & Awareness with Sponsored Search: an exploratory

 Confidential                                                                               Page 5 of 8
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 7 ofdonturn@gmail.com
Don Turnbull Ph.D.                                                         130


    study examining the effectiveness of Google AdWords at the local and global level. Presented at the
    American Society of Information Science and Technology Annual Meeting, Columbus, OH.
 Turnbull, D., Mackenzie, M., & Edmonds, A. (2007). eManagement in the Dynamic Digital
    Environment. Paper presented at the World Congress on Management of eBusiness, Toronto,
    Ontario.
 Turnbull, D. (2007). Hide and Seek: the Information Architecture & Design for working with filtered
    content in the OpenChoice filtering project. Presented at the American Society of Information
    Science & Technology Information Architecture Summit, Las Vegas, NV.
 Turnbull, D., Campbell, D. G., & Fast, K. V. (2007). The Grand Challenges in Information Architecture.
    Presented at the American Society of Information Science & Technology Information Architecture
    Summit, Las Vegas, NV.
 Turnbull, D. (2006). Setting the Agenda for IA Research. Presented at the Information Architecture
    Summit, Vancouver, BC Canada.
 Turnbull, D., & Efron, M. (2006). OpenChoice: A Platform for Web Content Classification & Filtering.
    Paper presented at the 15th International World Wide Web Conference Open Source Workshop,
    Edinburgh, Scotland.
 Turnbull, D., Dillon, A., Morville, P., Kaplan, N., Froehlich, T. J., & Robins, D. (2005). The Process of
    Curriculum Development for Information Architecture. Presented at the American Society of
    Information Science & Technology Information Architecture Summit, Montreal, Quebec, Canada.
 Turnbull, D., Detlor, B., Mackenzie, M., & Edgar, B. (2005). How technology can move in concert with
    organizational change. Presented at the American Society of Information Science and Technology
    Annual Meeting, Charlotte, NC.
 Turnbull, D. (2004). XIA: Xtreme Information Architecture. Paper presented at the American Society of
    Information Science & Technology Information Architecture Summit, Austin, TX.
 Jobst, J., & Turnbull, D. (2004). Joint Evolution of Web Browsers and Online Information Architecture.
    Presented at the American Society of Information Science & Technology Information Architecture
    Summit, Austin, TX.
 Burkart, J., Turnbull, D., Vigil, A., Switzky, A., Miranda, D., & Liaw, L. (2004). XIA@UT: An Extreme
    Makeover. American Society of Information Science & Technology Information Architecture
    Summit. Feb. 28, 2004. Paper presented at the American Society of Information Science &
    Technology Information Architecture Summit, Austin, TX.
 Turnbull, D. (1998). Data Mining Web Use: Discovering Patterns and Models of Web Information
    Seeking Behavior using WebTracker Software Application. Paper presented at the IBM Center for
    Advanced Studies Conference ‘98 (CASCON 98), Toronto, ON.

 Selected Conference Workshops (refereed)
 Turnbull, D. (2006, November 4) The Effects of Information Overload on Information Seeking & Use.
     Workshop paper for the American Society of Information Science and Technology Annual Meeting,
     SIG USE workshop. Austin, TX.
 Turnbull, D. (2006, May 23) OpenChoice: A Platform for Web Content Classification & Filtering. Open
     Source Workshop at the 15th International World Wide Web Conference. Edinburgh, Scotland.
 Turnbull, D. (2003, Oct 18) New Approaches for Studying and Building Information Seeking Models: A
     Possible Hybrid Approach. SIGUSE Workshop on Information Seeking theory for the American
     Society of Information Science and Technology (ASIST) 2003 Annual Meeting, Long Beach, CA.

 Selected Invited Talks & Panels
 Turnbull, D. (2011, October 31). New Directions in Taxonomy (Conference Keynote). Presented at

 Confidential                                                                                  Page 6 of 8
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 8 ofdonturn@gmail.com
Don Turnbull Ph.D.                                                         130

    Taxonomy Boot Camp/KMWorld Enterprise Search Summit, Washington D.C.
 Turnbull, D. (2011, March 12). Left Brain Search = Google, Right Brain Search = X? Presented at the
    South by SouthWest Interactive, Austin, TX.
 Turnbull, D. (2010, July 13). Quantitative UX. Presented at the Toronto UX Irregulars. Toronto, ON.
 Turnbull, D. (2010, June 28). Semantic Discovery: Making Search Better. Presented at Semantic Web
    Vancouver. Vancouver, BC.
 Turnbull, D. (2010, June 22). Quantitative Information Architecture. Presented at the Vancouver User
    Experience Group. Vancouver, BC.
 Turnbull, D. (2009). Agile UX. Presented at IxDA Austin, Austin, TX.
 Turnbull, D. (2008, February 21). Making Search Better in Interactive Media. Presented at the New
    University of Lisbon (FCSH/UNL). Lisbon, Portugal.
 Turnbull, D. (2008, February 26). Making Search Better with Personalization and Informetrics. Presented
    at the Faculty of Engineering, University of Porto (FEUP). Porto, Portugal.
 Turnbull, D. (2006, March 12). Tagging 2.0. Presented at the South by SouthWest Interactive, Austin,
    TX.
 Turnbull, D. (2005, March 13). Leveraging and Augmenting Solipsism. Presented at South by SouthWest
    Interactive, Austin, TX.
 Turnbull, D. (2004, March 14). Revolutionary Search Technologies. Presented at South by SouthWest
    Interactive, Austin, TX.
 Turnbull, D. (2004, March 11). Designing for Pervasive Computing. Austin Mobility Roundtable, the
    Third Annual Meeting of the Global Mobility Roundtable, Austin, TX.
 Turnbull, D. (1998). Leveraging Web Use for Business Intelligence: Discovering Patterns and Classes of
    WWW Users. IBM Centre for Advanced Studies Research Forum, Toronto, ON.

 Other Publications
 Bagheri, E. & Cheung J. (Eds) & Turnbull, D. (Industry Track). (2018) 31st Canadian Conference on
    Artificial Intelligence. Springer Intl Publishing Subseries on Lecture Notes in Computer Science.
 Turnbull, D., Jansen, B. J., Hawkey, K., Kellar, M., & Edmonds, K. A. A. (2007). Introduction to
    Logging Traces of Web Activity special issue. IEEE Journal of Web Engineering, 6(3), 193-195.
 Turnbull, D. (1998). Data Mining Web Use: Discovering Patterns and Models of Web Information
    Seeking Behavior using WebTracker Software Application. Paper presented at the IBM Center for
    Advanced Studies Conference ‘98 (CASCON 98), Toronto, ON.

 Professional Associations
 • Association for Computing Machinery (ACM)
 • Association for the Advancement of Artificial Intelligence (AAAI)
 • Canadian Artificial Intelligence Association
 • Python Software Foundation
 • American Society of Information Science & Technology (ASIST)
 • World Wide Web Conference - Browsers and UI Program Committee
 • Information Architecture Institute Advisory Board Member
 • EFF-Austin Board of Directors & Advisory Committee
 • World Wide Web Consortium - Web Characterization Activity

 Fellowships, Scholarships and Grants
 • University of Texas Dean’s Fellowships 2003, 2006, 2007 & 2008
 • Co-Principal Investigator - OpenChoice classifier & social filtering engine - IMLS 2005-2007

 Confidential                                                                                Page 7 of 8
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 9 ofdonturn@gmail.com
Don Turnbull Ph.D.                                                         130


 •   Temple Foundation Fellowship 2004 & 2005
 •   University of Texas at Austin Teaching Fellowship 2004
 •   Google Search Appliance Grant 2003
 •   University of Texas at Austin John P. Common Teaching Fellowship 2003
 •   Microsoft ClearType Research Grant 2003
 •   University of Toronto Open Fellowship 1997, 1998 & 1999.
 •   Mary H. Beatty Fellowship 1996

 Patents and Patent Applications
 Turnbull, Don & Muxworthy, Derek & Nielsen Aaron David (applied 2018). System and Method For
    Measuring And Predicting User Behavior Indicating Satisfaction And Churn Probability. US Patent
    Application 16/288,014. Assignee: ThinkCX
 Turnbull, Don & LaPierre, Larry (applied 2012). Method to Deconstruct Computer Games into
    Alternative Slices and System to Enable Event Definitions, Achievements and Rewards via a Central
    Application or Interface Platform. US Provisional Patent # 61/679,605. Assignee: Wyley Interactive.
 Turnbull, Don & Schuetze, Hinrich (applied 2001, granted 2006). Interface and system for providing
    persistent contextual relevance for commerce activities in a networked environment. US Patent #
    7,089,237. Assignee: Google, Inc.

 Cases involving In-Court Appearance, Testimony or Deposition (retaining party in bold)
 1. Speedtrack, Inc. v. Wal-Mart Stores, Inc. and Endeca Technologies, Inc., et al. U.S. District Court
     for the Northern District of California, Case No. 4:06-cv-07336-PJH.
 2. Bid for Position, LLC v. AOL, LLC, et al., U.S. District Court for the Eastern District of Virginia,
     Case No. 2:07-cv-00582-JBF-TEM.
 3. SFA Systems, LLC v. Amazon.com, Inc., et al. U.S. District Court for the Eastern District of Texas
     Tyler Division, Case 6:11-cv-00052-LED.
 4. Softview LLC v. Motorola Mobility Inc., et al. U.S. District Court for the District of Delaware, Case
     No. 1:10-cv-00389-LPS.
 5. Rotatable v. Rackspace, US, Inc., et al. U.S. District Court for the Eastern District of Texas Marshall
     Division and Inter Partes Review, USPTO PTAB. Docket: 47015.115.
 6. Global Sessions LP and Global Sessions Holdings SRL v. Comerica, TD, et al. U.S. District Court
     for the Western District of Texas, Case Nos.: 1:13-CV-688-SS; 1:13-CV-692-SS, 1:13-CV-691-SS.
 7. Enterprise Systems Technologies, S.A.R.L. v. Apple Inc., to the USPTO PTAB. Civil Action Nos.:
     14-cv-765-LPS.
 8. Enterprise Systems Technologies, S.a.r.l. v. Microsoft (HTC & Google as interveners). International
     Trade Comission Case No. 337-TA-925.
 9. Queen’s University at Kingston v. Samsung Electronics Co, LTD. Inter Partes Review, USPTO
     PTAB Case No IPR2015-00583.
 10. Express Mobile, Inc. v. BigCommerce, U.S District Court for the Easter District of Texas Marshall
     Division, Case No. 2:17-cv-00130.
 11. Express Mobile, Inc. v. eGrove Systems Corporation, U.S. District Court of Delaware, Case No.
     1:17-cv-703-RGA.
 12. Seven Networks, LLC. v. Google, LLC, U.S. District Court for the Eastern District of Texas
     Marshall Division, Case No. 2:17-CV-442-JRG




 Confidential                                                                                   Page 8 of 8
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 10 of 130




                 EXHIBIT B
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 11 of 130
                           Zire
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 12 of 130




                           Handheld
                                              Dave Johnson
                                                Rick Broida




                                                    McGraw-Hill/Osborne
                                                         New York Chicago San Francisco
                                                     Lisbon London Madrid Mexico City
                                                              Milan New Delhi San Juan
                                                        Seoul Singapore Sydney Toronto
  Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 13 of 130




Copyright © 2003 by The McGraw-Hill Companies, Inc.]. All rights reserved. Manufactured in the United States of America. Except
as permitted under the United States Copyright Act of 1976, no part of this publication may be reproduced or distributed in any form or
by any means, or stored in a database or retrieval system, without the prior written permission of the publisher.

0-07-223047-9

The material in this eBook also appears in the print version of this title: 0-07-222930-6.




All trademarks are trademarks of their respective owners. Rather than put a trademark symbol after every occurrence of a trade-
marked name, we use names in an editorial fashion only, and to the benefit of the trademark owner, with no intention of infringe-
ment of the trademark. Where such designations appear in this book, they have been printed with initial caps.
McGraw-Hill eBooks are available at special quantity discounts to use as premiums and sales promotions, or for use in corporate
training programs. For more information, please contact George Hoare, Special Sales, at george_hoare@mcgraw-hill.com or (212)
904-4069.


TERMS OF USE
This is a copyrighted work and The McGraw-Hill Companies, Inc. (“McGraw-Hill”) and its licensors reserve all rights in and to the
work. Use of this work is subject to these terms. Except as permitted under the Copyright Act of 1976 and the right to store and
retrieve one copy of the work, you may not decompile, disassemble, reverse engineer, reproduce, modify, create derivative works
based upon, transmit, distribute, disseminate, sell, publish or sublicense the work or any part of it without McGraw-Hill’s prior con-
sent. You may use the work for your own noncommercial and personal use; any other use of the work is strictly prohibited. Your
right to use the work may be terminated if you fail to comply with these terms.
THE WORK IS PROVIDED “AS IS”. McGRAW-HILL AND ITS LICENSORS MAKE NO GUARANTEES OR WARRANTIES
AS TO THE ACCURACY, ADEQUACY OR COMPLETENESS OF OR RESULTS TO BE OBTAINED FROM USING THE
WORK, INCLUDING ANY INFORMATION THAT CAN BE ACCESSED THROUGH THE WORK VIA HYPERLINK OR
OTHERWISE, AND EXPRESSLY DISCLAIM ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED
TO IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. McGraw-Hill and its
licensors do not warrant or guarantee that the functions contained in the work will meet your requirements or that its operation will
be uninterrupted or error free. Neither McGraw-Hill nor its licensors shall be liable to you or anyone else for any inaccuracy, error
or omission, regardless of cause, in the work or for any damages resulting therefrom. McGraw-Hill has no responsibility for the con-
tent of any information accessed through the work. Under no circumstances shall McGraw-Hill and/or its licensors be liable for any
indirect, incidental, special, punitive, consequential or similar damages that result from the use of or inability to use the work, even
if any of them has been advised of the possibility of such damages. This limitation of liability shall apply to any claim or cause what-
soever whether such claim or cause arises in contract, tort or otherwise.

DOI: 10.1036/0072230479
      Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 14 of 130

140      How to Do Everything with Your Zire Handheld


      ExpensePlus
      One of the most robust and versatile expense managers available, WalletWare’s ExpensePlus uses
      an icon-based interface to simplify the selection of expense types and automation to fill in dates
      and amounts for things like hotel stays and car rentals. More important, it can link directly to any
      existing company expense forms created in Excel or FileMaker (including the Mac versions), so
      you needn’t contend with nonstandard forms. Also, if your company’s forms aren’t based in
      Excel, WalletWare can design a custom link (for a fee) to other software programs.




      Where to Find It
       Web Site                 Address                         What’s There
       Handmark                 www.handmark.com                MobileSafe
       Chapura                  www.chapura.com                 Cloak
       Tranzoa                  www.tranzoa.com                 OnlyMe
       CIC                      www.cic.com                     Sign-On
       Infinity Softworks       www.infinitysw.com              FC Plus Professional, powerOne series
       Synergy Solutions        www.synsolutions.com            SynCalc
       Iambic Software          www.iambic.com                  ExpenseDirector
       WalletWare               www.walletware.com              ExpensePlus
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 15 of 130




                 EXHIBIT C
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 16 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 17 of 130




                EXHIBIT D
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 18 of 130

                 A Personalized Offer Presentation Scheme
                      for Retail In-Store Applications

                         Yew-Huey Liu, Jih-Shyr Yih, and Trieu C. Chieu

                                   IBM T. J. Watson Research Center,
                                             P.O.Box 704,
                                        Hawthorne, NY 10532
                              {yhliu,jyih,tchieu}@us.ibm.com



            Abstract. Retailers are constantly seeking new innovations to improve people’s
            shopping experience in order to deliver greater consumer and business values.
            One key objective is to keep the shoppers internet-connected for seamless and
            informed shopping, and be offered with timely and relevant shopping ideas.
            Complementing the existing Point-Of-Sale (POS) system, a new retail in-store
            server supporting personal mobile devices or kiosks is emerging in the retail
            chains towards the objective. This paper introduces such an in-store server and
            its role in the overall retail architecture, with the main focus placed on the in-
            store offer presentation scheme for personalizable service. A lightweight key-
            word-based rule engine is proposed for selecting offers. A detailed rule process-
            ing flow and an efficient implementation for the engine are described. For the
            ease of reviewing presented offers on a limited display space of a wireless
            shopping device, an offers layout method which organizes presented offers with
            individual items is also suggested. The in-store server can lead to seamless
            multi-channel collaborative shopping.


     1 Introduction
    Since 1995, we have seen the explosion of B2C electronic commerce. For an enduring
    web store, exemplified and excelled by Amazon, it goes beyond the usual catalog
    browsing and order entry, and generates “stickiness” of the site by adding rich infor-
    mation such as latest sales, personalized promotions and consumer tips. However,
    despite the innovations, the percentage of retail GDP contributed by web-hosted e-
    commerce is still projected to be in the lower single digits for this decade. The major-
    ity of the retail commerce still takes place inside the “brick-and-mortar” branches,
    where there are plenty of opportunities in innovating as the in-store channel and in
    collaborating with other channels.
       It is a common practice among retailers to use loyalty schemes to encourage pur-
    chases by offering points or cash rewards. Retailers also get to collect individual pur-
    chase history via such loyalty schemes. However, shoppers are usually anonymous in
    the store until they reach the checkout counter, where they identify themselves as
    loyalty customer, and then were offered coupons for future use. Statistics show that a
    low percentage of such coupons issued in this way are ever redeemed, reflecting the
    inconvenience of collecting and carrying paper coupons and the low degree of rele-
    vance to many shoppers. Additionally, there is no chance to influence or assist the
    customers’ in-store shopping in real-time, other than with generic point-of-promotion
    displays, which are non-personalized and will be irrelevant to most shoppers.

    K. Bauknecht, M. Bichler, and B. Pröll (Eds.): EC-Web 2004, LNCS 3182, pp. 296–304, 2004.
    © Springer-Verlag Berlin Heidelberg 2004
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 19 of 130
                A Personalized Offer Presentation Scheme for Retail In-Store Applications   297

       To catch up with shopper expectation, a small subset of retailers are actively en-
    gaging in testing a variety of advanced in-store techniques with a new type of in-store
    commerce server [1]. Figure 1 shows an example of such server introduced by IBM.
    This in-store commerce server complements the existing POS system and supports a
    variety of wireless personal mobile devices and kiosks. The in-store server is also
    used as an integration platform to synchronize information with other channels and
    enterprise applications, for the delivery of real-time product information, personalized
    promotions and consistent shopping experience to shoppers at every touch point. The
    new server investment is supposed to be offset by shoppers’ additional purchases
    through the personalized promotions.




                      Fig. 1. In-Store Server in a Multi-Channel Environment


       Delivery of personalized promotions to shoppers is not a new concept. Recom-
    mender systems [2] utilizing predicate-based rules, derived from historical or demo-
    graphic information corresponding to shopper groups, have been deployed in enter-
    prise web sites. There are a number of special considerations that a retailer needs to
    consider in constructing a recommender system for in-store offer presentation. For
    examples: 1) A store branch does not have a dedicated IT department for server op-
    erations and database maintenance, and can only afford a low-end, personal-computer
    based in-store server, which has to handle about 200 concurrent shopping sessions.
    The in-store offer presentation engine needs to be light weight and in small footprint,
    to meet the CPU and memory usage requirements. 2) There are unique in-store only
    characteristics such as shopper location and movement within the store. 3) The antici-
    pated limited display size of wireless shopping devices also requires special design
    considerations for offer layout scheme. 4) Finally, there are always ease-of-use chal-
    lenges to the programming of offer presentation rules by the retail operators, who
    don’t want to deal with over complex languages.
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 20 of 130
    298    Yew-Huey Liu, Jih-Shyr Yih, and Trieu C. Chieu

       To address these issues, this paper describes a practical implementation of an intel-
    ligent in-store server with an efficient keyword-based offer presentation engine to
    provide personalized offers to shoppers via personal mobile devices. We will illus-
    trate how the new services are designed to enhance in-store shopping experience with
    personalized real-time shopping information and ideas, and touch on how the experi-
    ence can be continued across other channels.
       This paper is organized as follows: Section 2 presents an offer presentation engine
    design. We will identify various shopper behaviors as system input; describe a set of
    keyword-based rules and the construction of the offer presentation engine. A novel
    layout scheme for organizing offers with respect to shopping cart contents is pre-
    sented in Section 3. Finally, Section 4 concludes the paper with the scenarios of seam-
    less multi-channel collaborative shopping.


    2 In-Store Personalized Offer Presentation
    In-Store offer personalization requires implicitly or explicitly collecting shopper
    information and leveraging that knowledge to decide what information to present to
    shoppers and how to present it. Since late 1990s, the world-wide web and the emer-
    gence of e-commerce have led to the development of personalization system and
    recommender systems. There are two main approaches that are used in delivery of
    personalized information: rule based approaches and collaboration filtering [3].
       Rule-base personalization involved extensive domain knowledge setup, which can
    be difficult to manage, and is particularly so with a large product catalog [4,5]. Col-
    laborative filtering, also sometimes known as data mining, has emerged as an ap-
    proach to help remedy this. Collaboration filtering involves gathering user preference
    and behavior, and then uses that data to algorithmically produce personalized infor-
    mation for shoppers [6,7,8]. The disadvantage of collaborative filtering is that it needs
    a large body of data in order to produce reasonable personalization information.
       The paper reports an offer presentation scheme with a keyword-driven rule engine,
    which analyzes and classifies shopper behavior in order to personalize the offer pres-
    entation. The key elements in the offer presentation engine are discussed in the fol-
    lowing subsections.

    2.1 Rule Engine Input Information
    The input information is analyzed and classified by the engine to select offers. New
    offers are chosen, each time when there is a new input event. The following list sum-
    marizes several types of input information:
        Items and item quantities in the shopping cart
        The act of placing an item into the shopping cart triggers the computation of a
        new set of offers associated with every item in the shopping cart. Item quantity is
        also considered as an input.
        Price check and item removal
        Action of a shopper scanning an item to check for item price can be an indicator
        of interest in the item. Shopper removing an item from the cart can trigger offer-
        ing of some alternative items.
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 21 of 130
                A Personalized Offer Presentation Scheme for Retail In-Store Applications   299


       Shopper’s in-store location
       Location specific offers are generated using shopper’s in-store location with re-
       spect to the store layout.
       Shopper profile
       Typical examples which constitute a shopper profile are: 1) shopper preferences,
       which are supplied by the registered shopper from time to time, 2) shopper cate-
       gorizations, which are given to the shopper based on the demographic informa-
       tion, such as age, income, education, occupation, marital status and home address,
       and 3) shopper’s past shopping history.
       Shopper’s current shopping list
       Shopper’s current shopping list can be composed on the enterprise web site or in-
       store. The list can also be edited in-store when browsing through the weekly spe-
       cials using the in-store wireless device.

    2.2 Rules for Offer Presentation
    To fit into an inexpensive PC-based server, our in-store rule engine employs a small
    number of rule types and utilizes only keywords to categorize shopper’s preference
    and behavior. We will discuss these keywords and rules in the following subsections.
    2.2.1 Keywords
    Our rule engine uses keywords to describe and classify each shopper behavior in a
    shopping session. A keyword may activate rules to introduce more keywords. There
    are two main types of keywords: global keyword and local keyword, being used by
    the offer rules. Global keyword affects the offer rule throughout the entire shopping
    session. Local keyword only affects the current purchased item and has no impact on
    the offers for any previous purchased items. Both keywords are further classified in
    the following ways.
      1. Item keyword: An item keyword is a global keyword that defines a primary event.
         It can be the item’s UPC code or a set of keywords that best describe the particu-
         lar item. For example: For an item with UPC Code = 02550080262, Item De-
         scription = “Folgers Coffee, Classic Roast, Automatic Drip”, its global keywords
         can be “02550080262”, “Coffee”, and “Ground”. For an item with UPC Code =
         “02550000034”, Item Description=“Folgers Instant Coffee, Aroma Roasted”, its
         global keywords can be “02550000034”, “Coffee” and “Instant”.
      2. Category Keyword: A category keyword is a local keyword, derived from a set of
         item keywords and is used to categorize multiple items into the same category.
         For example: For the two items in the previous example, their category keywords
         are both “Beverage”.
      3. Relationship Keyword: A relationship keyword is a local keyword, used to intro-
         duce other category keywords that have a predefined cross relationship with the
         original category. For example: “Beverage” and “Coffee” can result in a relation-
         ship keyword of “Dairy Cream”.
      4. Scenario Keyword: A scenario keyword is a global keyword, and is used to cate-
         gorize one’s shopping purpose. It is derived from a set of keywords and the count
         of each of the keyword. A count can be the number of appearances of a particular
         keyword. For example: multiple occurrences of “plastic” and “utensil” could in-
         troduce a scenario keyword of “party”. Similarly, multiple instances of “hot
         dogs” and “pork chop” could result in a scenario keyword of “barbecue”.
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 22 of 130
    300     Yew-Huey Liu, Jih-Shyr Yih, and Trieu C. Chieu

      5. Profile Keyword: A profile keyword is a global keyword, and is used to identify a
         shopper. Profile keywords of a shopper can be self-described preferences, or be
         assigned according to the enterprise analytical results.

    2.2.2 Rules
    There are two types of rules used by the offer engine, classification keyword rules and
    offer matching rules (personalization rules). Figure. 2 illustrates the relationship be-
    tween these rules. A classification keyword rule is used to expand the keyword set
    that is used to classify an item. While an offer matching rule is used to associate a set
    of keywords with an offer. The detailed definitions of these rules are given below.
      1. Item keyword rules: This rule defines the global keywords for an item being
         scanned.

      2. Category keyword rules: This rule defines the category keywords based on a set
         of global and local keywords. The set of global keywords includes the newly
         added item’s global keywords and previously added items’ global keywords.

      3. Relationship keyword rules: This rule defines the relationship keywords. Item
         quantity is also an element in this rule. Item quantity can be from zero to any
         positive value. When the quantity is zero, the rule is also known as replacement
         rule. A replacement rule is typically used to suggest an alternative item when
         shopper removed an item from cart.

      4. Scenario keyword rules: This rule defines the scenario keywords

      5. Offer matching rules: Once no more new keyword can be introduced, the offer
         engine decides on what offers are selected for presentation using offer matching
         rules. A typical offer rule has the format of

          An additional dynamic rule can be added either by the enterprise or by the store
          manager to promote an over-stocked item. A dynamic rule has the following for-
          mat:



    2.3 Offer Engine

    In this section, we will discuss the design and implementation of the offer engine. We
    will first explain the offer rules processing flow to help readers understand the rela-
    tionship between the keyword rules and offer matching rules.

    2.3.1 Offer Rules Processing Flow
    It is important to understand the flow of how these rules are executed and the purpose
    of the category keyword pool and the domain keyword pool. The detailed processing
    flow, as illustrated in Figure 2, is discussed in steps.
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 23 of 130
                 A Personalized Offer Presentation Scheme for Retail In-Store Applications   301




                                Fig. 2. Offer Engine and Offer Rules

         Step 1 shows when an item is added into the shopping cart, a list of global key-
     words is derived using item keyword rules. Using this new list of global keywords and
     the keywords saved in the domain keyword pool, a list of category keywords is de-
     rived using category keyword rules as shown in Step 2. Depending on the item quan-
     tity, relationship keyword rules are applied to see if any relationship keyword can be
     added (Step 3). Combining item quantity, a list of category keywords and keywords
     from category keyword, scenario keyword rules are applied to see if any scenario
     keyword can be added.
         For each of these steps, if a new keyword is introduced by a rule, earlier rules are
     re-executed to determine if any new keyword can be added. At this point, the rule
     engine will use the offer matching rules to see if any of the offer rules can be applied.
     There can be many offers eligible to be presented by the different combination of
     keywords.
         Any newly acquired category keywords are added to the category keyword pool to
     be used later. The newly acquired item keyword and the scenario keyword are also
     added to the domain keyword pool to be used later as well. The domain keyword pool
     contains keywords that affect the entire shopping session, while the category keyword
     pool is used only to determine the scenario keyword.

     2.3.2 Offer Engine Design and Implementation
     Some of the key requirements of the offer engine are simplicity and efficiency. If an
     offer cannot be generated in real-time, the offer information might not be useful to a
     shopper, who may be walking away from the items to be promoted. To achieve this
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 24 of 130
     302    Yew-Huey Liu, Jih-Shyr Yih, and Trieu C. Chieu

     goal, we developed an incremental rule scoring method to efficiently monitor if any
     offer rule can be fired.
        Figure 3 shows the implementation of the proposed offer engine. Each item in the
     cart has an offer score list associated with it. Each score is initialized to the total num-
     ber of keywords to be satisfied in an offer rule. Offer engine examines each keyword
     in the item classification keyword list and decrements the score of an offer that con-
     tains this keyword. After offer engine repeats the steps for each of the keyword in the
     item classification keyword list, it checks to see if any offer now has a score of zero.
     The offer with a score of zero means the lists of keyword that are needed for this
     offer, as specified by an offer rule, have all been found and this offer is selected.




                        Fig. 3. Design and Implementation of the Offer Engine

        Any newly added global keyword is also rechecked against other in-cart items’ of-
     fer score lists. Any offer that has a score of zero after applying a global keyword is
     added as a new offer for that item. The objective is to ensure that a later added item’s
     global keywords affect the offers of an earlier item in cart.


     3 Offers Layout for Ease of Use
     We have implemented a novel offer presentation method to display a set of promotion
     offers to shoppers in a personal shopping device environment. The method allows an
     efficient use of limited display area in a personal device. Item’s offers are organized
     and displayed as a group for an item in the shopping cart. A highlight icon, such as a
     light bulb, is used to visually signal the shopper of the existence of a new (unread)
     collection of offers associated with an item. The collection of available offers is struc-
     tured in such a way that allows a shopper to expand or collapse its views similar to
     Microsoft Windows file system tree-like structure using different icons (+ or – icons).
     Deleted items are first marked as delete, and then can be permanently removed by
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 25 of 130
                A Personalized Offer Presentation Scheme for Retail In-Store Applications   303

    activating a delete (x) icon. In Figure 4, we illustrate several scenarios of how a set of
    offers is displayed when using these icons.




                       Fig. 4. Examples of Various Offer Presentation View

        Due to the limited display space on a wireless shopping device, it may be undesir-
    able to use the tree-like view to display offers that can occupy entire shopping cart
    area. Alternatively, multiple views of a separate offer panel may be used to allow
    shopper to switch views between a collection of offers associate with a selected item
    or with the shopper’s location. Figure 5 shows a screen capture of such an implemen-
    tation in a personal shopping device.




                             Fig. 5. Offer presentation implementation
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 26 of 130
     304   Yew-Huey Liu, Jih-Shyr Yih, and Trieu C. Chieu


    4 Concluding Remarks

    In this paper, we have presented an offer presentation engine for the in-store com-
    merce server. It changes the way a retailer presents offers, from product push to con-
    sumer pull. By better understanding shopper’s shopping preference, and tailoring to
    the specific shopping intentions, the selected offers suggest customers what they
    likely want, in the right timing and location.
        Although the work presented here focuses on the in-store commerce server, it is
    relevant in the multi-channel environment. For example, offers presented in-store may
    not be limited to in-store items. An offer presented in-store can also be viewed and
    added into the future-shopping list which can be manipulated from the web channel.
    In addition to seamlessly ordering the product between web and in-store channels, it
    can also offer the collaborative shopping in the multi-channel environment. For ex-
    ample, a gift registry list build in the web channel can be presented to the shopper in
    store. Items purchased in the store can be immediately removed from the gift registry
    list. When shopping for a gift for a particular person, who is also a member of the
    store, the shopper can ask the offer engine to present a personalized gift idea list. Any
    member can choose to share a subset of his past purchase or his profile to the offer
    engine for offer presentation purpose only.


    References
      1. Smart Store: Enhancing the retail customer’s shopping experience, IBM Executive Tech-
         nology Report. IBM Business Consulting Services (2003)
      2. Konstan, J. A. and Riedl, J. T.: Recommender systems in e-commerce, Proceeding of the
            ACM conference on Electronic commerce, 1999 (158-166)
      3. Sarwar, B., Karypis, G., Konstan, J., Riedl, J.: Analysis of recommendation algorithms for
         e-commerce , Proceedings of the      ACM Conference on Electronic Commerce (2000)
      4. Anupam, V., Hull, R,. Kumar, B.: Personalizing E-commerce applications with on-line
         heuristic decision making, Proceedings of the tenth international conference on World
         Wide Web (2001)
      5. Mobasher, B., Dai, H., Luo, T., Nakagawa, M.: Effective personalization based on
         association rule discovery from web usage data, Proceeding of the third international
         workshop on Web information and data management (2001)
      6. Sarwar, B., Karypis, G., Konstan, J., Reidl, J.: Item-based collaborative filtering
         recommendation algorithms, Proceedings of the tenth international conference on World
         Wide Web, (2001)
      7. Herlocker, J., Konstan, J. A., Terveen, L. G., Riedl, J. T.: Evaluating collaborative filtering
         recommender systems , ACM Transactions on Information Systems (TOIS), volume 22,
         Issue 1, (5-53)
      8. Deshpande, M., Karypis, G.: Item-based Top-N recommendation algorithms, ACM
         Transactions on Information Systems (TOIS), Volume 22 Issue 1. (2004)
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 27 of 130




                 EXHIBIT E
           Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 28 of 130

RC24965 (W0910-096) October 16, 2009
Computer Science




                       IBM Research Report
                        Toward a Mobile Digital Wallet

     Alan Cole, Scott McFaddin, Chandra Narayanaswami, Alpana Tiwari
                           IBM Research Division
                       Thomas J. Watson Research Center
                                 P.O. Box 704
                         Yorktown Heights, NY 10598




               Research Division
               Almaden - Austin - Beijing - Cambridge - Haifa - India - T. J. Watson - Tokyo - Zurich



 .
              Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 29 of 130




                                   Toward a Mobile Digital Wallet
                    Alan Cole, Scott McFaddin, Chandra Narayanaswami, Alpana Tiwari
                                                  IBM T.J. Watson Research Center
                                                           19 Skyline Drive
                                                       Hawthorne, NY 10532
                                  {colea, mcfaddin, chandras, alpana}@us.ibm.com

ABSTRACT                                                                         Beyond the analogy with a physical wallet, a mobile digital wallet
Mobile phones have now made their way into a large fraction of                   provides additional functions and benefits, such as virtually
pockets and handbags worldwide. An intriguing question is                        unlimited storage, location awareness, and quick sorting or
whether such phones will eventually replace the physical wallets                 searching of its contents, making it an even more compelling
we carry. We believe the answer is in the affirmative, though                    replacement for the physical wallet. Doing away with paper
plenty of challenges abound in overcoming entrenched personal                    receipts, business cards and other paper artifacts, and the potential
and business practices and processes. In this paper, we explore the              for optimizing or eliminating trips, all have environmental
changes that need to ripple through the ecosystem to build a                     benefits. Note that some of the same security and privacy
vibrant set of digital wallet services that potentially interact with            concerns associated with a physical wallet are also present for the
each other to provide users both with increased convenience and a                mobile version -- losing either can be enormously disruptive.
level of functionality hitherto unrealized. We describe our initial              We define a mobile digital wallet as a heterogeneous managed
mobile wallet prototypes on web-enabled smart phones, designed                   store of content items related to daily transactions, both electronic
to explore some of the challenges in creating the architecture and               and physical, providing secure, automated multi-channel access to
infrastructure necessary to make this vision a reality. Feedback                 the user and other parties. What issues does the research
from users and experts across a range of industries such as retail,              community need to address to make a mobile digital wallet a
banking, telecommunications, and healthcare indicate that we                     reality?
have just scratched the surface and a substantial wave of
innovation is necessary to make the digital wallet a full-fledged                This paper positions the emergence of a mobile digital wallet
reality.                                                                         ecosystem as the central need, rather than just the need to build
                                                                                 new capabilities into mobile devices. The paper first presents
                                                                                 some advanced usage cases that are possible within such an
Keywords                                                                         ecosystem. We then analyze the players and roles involved in an
Mobile wallet, mobile applications, mobile computing systems,                    ecosystem, and derive some design principles for it. We then
digital cash, coupons, receipts.                                                 outline technical capabilities that will be needed in its enabling
                                                                                 software. We then describe a substantial customer pilot and
1. Introduction                                                                  mobile digital wallet prototype that backs our ideas. Additionally
As the mobile phone continues to take on an ever more central                    we summarize related work others have conducted in this area and
role in our lives, it is increasingly replacing old activities and               outline our conclusions and future directions.
practices. It is commonly accepted, for example, that the mobile
phone is superseding the wrist watch [7], especially among the                   2. Digital Wallet Scenario
younger generation. Further, internet-enabled smart phones that                   Jane is a busy working mother with three demanding young
also include cameras, music and video players, large storage, and                children. In a typical week, Jane visits several grocery stores,
navigation services are reducing the need to carry multiple                      "Grocer-o-Rama" near her home, a more upscale "Fresh Foods"
devices. In response to these significant changes, we have been                  closer to her work place, and "Shop A Lot" near her children's
experimenting with ideas about how the mobile phone might also                   day-care center but which usually has long lines on weekday
entirely replace the function of a physical wallet.                              evenings. Frequent trips to the local library, pediatrician's office,
One of the first things to come to mind when a mobile digital                    and a pharmacy further complicate her life.
wallet is mentioned is digital cash. [9] But when we examine our                 But Jane has recently switched to a more advanced mobile phone
own wallets, we find many other objects there in addition to                     that includes a futuristic digital wallet on board, and this has
money. Among the principal functions of a wallet is to carry our                 helped to simplify her life. The phone receives coupons and
identification such as a driver’s license, employee badge, and                   promotions, based on her profile and past shopping lists, which
other forms of id. We also carry credit and debit cards, loyalty                 relieves her from needing to clip coupons from the Sunday paper
cards, health insurance cards, and membership cards for the local                and fumbling with them at checkout. She can see the estimated
library or professional association in our wallet. Wallet items are              total cost of her current shopping list at the three different stores
often grouped by function – for example, shopping lists, coupons,                she patronizes, and pick the one that optimizes cost and travel
and receipts all support shopping. We might carry business cards                 time. The list itself is proposed, based on past lists and electronic
in our wallet, both our own as well as those we receive from                     receipts, and is easily modified to exclude or include specific
others. We may also use the wallet for purely personal functions –               items. Further, it is automatically sorted in aisle order when she
for example, carrying pictures of our children or pets, making the               enters a particular store, saving time and frustration as she shops.
wallet into a miniature photo album.                                             She pays for her purchase by selecting a credit or debit card from


                                                                        1 of 6
              Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 30 of 130



her phone, which suggests a preferred card based on current                                                                      “select/enable coupons
                                                                                                                                   for POS checkout”
balances, due dates, promotions, and interest rates. Sometimes she                                                                        dis-
pleasantly finds that several of her expired coupons have been                                                                         connected
                                                                                                                                         mobile                        “submit
                                                                                                     “view/arrange
                                                                                                                     connected
refreshed with valid coupons.                                                                           contents”
                                                                                                                       mobile
                                                                                                                                          user            marketing
                                                                                                                                                           engine
                                                                                                                                                                      post-sale
                                                                                                                                                                      coupons”
                                                                                                                        user
As she checks out by briefly touching her phone to the point of
                                                                                                                                                                      consumer
sale terminal while entering her PIN code, the electronic receipt                     “establish wallet,   desktop        users                         content        products
                                                                                                                                                                                    “submit
                                                                                                                                                                                   targeted
                                                                                        set policies”       user                                                       supplier
and new promotional offers are automatically sent to her wallet,                                                                                       providers                   coupons”

replacing the old-fashioned offers on a printed receipt, which she                                                                   Digital Wallet
                                                                                                                                     Data Service                                    “submit/
never seemed to be able to find again the next time she shopped.                                                                                                       financial
                                                                                                                                                                       services
                                                                                                                                                                                      update
                                                                                            redeem     coupon                          persistent                                    payment
                                                                                                       clearing                         storage                        provider    instruments”
Because Jane's new digital wallet makes use of a variety of                                 coupon
                                                                                                        house
services effectively located in the cloud, services that are able to                                                                 wallet host
                                                                                                                                                                        POS

interact with one another to provide intelligent suggestions and                                            subway     content                         access          touch         choose
                                                                                         extract token,                                                               station       payment
                                                                                          decrement           NFC     consumers                       providers
choices, she finds that her busy schedule is indeed simplified.                             balance          gate
                                                                                                                                                                                   instrument

Because she is now able to manage the family finances better and                                                     merchant
                                                                                                                                                          merchant
                                                                                                                                                          commerce
to eliminate unnecessary paper and optimize travel time and her                                         extract
                                                                                                                       POS
                                                                                                                      system              bank
                                                                                                                                                             site
                                                                                                                                                                       “display applicable
                                                                                                       coupons,                          web site                       offers, payment
own schedule, she feels that her new digital wallet represents a                                        submit                                                             instruments
                                                                                                        receipt
significant advance, an innovation with both ecological and                                                                         “display payment
                                                                                                                                 instruments, balances
financial benefits.
As we write this today, this scenario is still futuristic, with lots of
unresolved questions and issues. However, we believe the vision                          Figure 1: Illustrating elements of a mobile digital
is an appealing one; the next three sections outline some first                          wallet ecosystem.
steps toward achieving this vision.
                                                                                   3.1.2 Wallet Content Providers. Entities playing this role wish to
                                                                                   provide objects for inclusion in the wallet. For example, a bank or
3. Building a Mobile Wallet Ecosystem                                              other financial services provider may wish to provide a debit or
We believe that a central hurdle for widespread acceptance of the                  credit card as a content item for the given user’s digital wallet. An
mobile digital wallet concept will be the emergence of a                           online marketing company may wish to provide digital coupons or
generalized mobile digital wallet ecosystem. In this section, we                   offers. An advertising company may wish to provide targeted
lay out, as shown in Figure 1, what we consider some of the key                    advertisements to the digital wallets of select users. In most cases,
players and needed capabilities in such an ecosystem.                              wallet content providers operate under the control of the wallet
                                                                                   user. In many cases, the user will desire the inclusion of the
3.1 Ecosystem Roles and Players                                                    content provider’s wallet items (e.g. the user’s bank account
3.1.1 Wallet User. The most fundamental role is that of the wallet                 should be made available within the wallet) and in many other
user. In this ecosystem, a digital wallet -- pictured at the center in             cases, the user will view the content provider as a spammer. As a
Figure 1 –-- been established on behalf of a user. The digital                     result, the wallet should offer a spectrum of access control
wallet ecosystem fosters two key perceptions on the part of the                    capabilities that easily incorporate the content items of value to
user. First, the user has a perception of ownership and control of                 the user, reject those of no value, and provide some intermediate
the digital wallet, even if the maintenance and technical control of               capability for items of possible value.
the digital wallet is in the hands of another party. Second                        From the content provider’s point of view, there are several key
(assuming that the user generally makes use of a mobile device),                   hurdles to overcome. First, there must be a way of identifying the
the user has a perception that the wallet exists inside that device.               wallet for a particular user. Second, there must be a way of
The role of the user is essentially to manage the wallet as an item                acquiring the necessary credentials for interaction with the wallet
of property similar to an email account. Even though the wallet is                 of the user. Third, there must be a way of introspection over the
conceptually attached to the device, the user should be able to                    wallet so that the rules for accessing the wallet can be determined
access the wallet through multiple channels (e.g. mobile web,                      in advance of dedicating resources to working with the wallet.
desktop) and use the wallet within transactions conducted both
online and in physical settings such as stores.                                    3.1.3 Wallet Content Consumers. These are entities that wish to
                                                                                   read, update, or extract an item from a wallet. For example, a
                                                                                   point of sale (POS) station deployed by a merchant may wish to
                                                                                   read the set of payment instruments available in a user’s wallet
                                                                                   (after authentication of itself to the wallet) and display the
                                                                                   available options to the user (e.g. on a touch screen). In some
                                                                                   cases the content consumer will disable the wallet item (e.g. a
                                                                                   “use once” coupon), mark it (e.g. a multi-use coupon), or
                                                                                   decrement it (e.g. a digital cash balance). In other cases the
                                                                                   content consumer may be enabled to remove the content item
                                                                                   from the wallet altogether.
                                                                                   3.1.4 Wallet Host. In general, someone must implement the wallet
                                                                                   and make it available to the other players in the ecosystem. There
                                                                                   has been much debate and tension in the industry over this role.



                                                                          2 of 6
              Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 31 of 130



For example, from a mobile usage point of view it would appear                    mark) items in the wallet, and (4) extract or delete wallet items.
to be a natural role for a mobile telco. From the vantage point of                Digital wallets will need to be managed much like email accounts,
classical electronic commerce, it may appear that this role would                 and will be vulnerable to an unlimited number of demands for
belong to retailers, banks or financial services providers.                       access and equally susceptible to the same motives with regard to
3.1.5 Wallet Access Providers. Beyond the question of who hosts                   spamming.
the wallet, arises the question of who provides access to it. One                 3.2.4 Wallet Identification. Since the wallet ecosystem virtualizes
natural role is for the host to the primary access provider. For                  the wallet, it does not actually reside on the user’s physical
example, the host would provide desktop and web access screens                    device. Thus, we cannot identify digital wallets via MAC address,
that a user can use to manage their wallet contents, as well as                   SIM card, or MTN. Another approach may be to identify digital
services oriented interfaces. However, within the ecosystem many                  wallets via an email addresses (e.g. user@wallethost.com).
other players may wish to assume the role of secondary access                     However, this has the disadvantage of linking the wallet to a
providers within the context of their business function. For                      particular provider, and introduces the same problem with email –
example, a merchant may wish to introspect over a user’s wallet,                  users typically have multiple accounts. Another approach might
read coupons or offers that apply to the merchants product set,                   be to use a directory mechanism -- however, these approaches
and display those applicable items within the shopping or                         tend to be cumbersome and likely beyond the tolerances of end
checkout screens of that merchant’s online store. As the                          users.
ecosystem evolves, the roles of various access providers may                      3.2.5 Wallet Lifespan. As the digital wallet incrementally replaces
blend together, and possibly will disappear altogether, with the                  the physical wallet, questions of its lifespan are induced. For
digital wallet disappearing into the background of everyday                       example, how long does a digital wallet live? Who owns the
commerce.                                                                         contents of a digital wallet? If the user dies, who recovers
While we have outlined several distinct roles, in practice, many                  ownership of the digital wallet contents? Service changes such as
players in the ecosystem will likely play hybrid roles. A merchant,               switching wireless service providers should be seamless and not
for example, may be a content provider, content consumer, and                     dramatically affect the usage of the wallet.
access provider.                                                                  3.2.6 Wallet Automation. Common usage patterns should be
3.1.6 Standards Organizations. A critical consideration in                        managed in a silent, unobtrusive, and automatic fashion. These
enabling services from different providers to interoperate is the                 usage patterns should be driven by a “hands off” design point: it
establishment of industry standards. While some efforts in                        should be possible to use your digital wallet in your everyday
electronic commerce have been fruitful, there are still many gaps;                mobile commerce life with a minimal use of your hands, except
for example, there is still no accepted standard for the content of a             for trivial steps such as swiping it at an NFC service point. A
digital coupon.                                                                   digital wallet should allow the attachment of user-preferred agents
                                                                                  that execute automated processes in well recognized mobile
3.2 Design Considerations                                                         commerce settings. For example, an agent for the retail POS
From the analysis of the above roles, we can extract some key                     check out process would automatically carry out scripts which
design considerations for the digital wallet.                                     identify the merchant, collect applicable instruments from the
                                                                                  wallet (coupons, payment instruments, loyalty cards) and organize
3.2.1 Wallet as a centralized managed service. The wallet should                  a silent, single step transaction with the merchant.
be positioned centrally in any ecosystem, allowing access to a
wide field of players. Towards this end, we note that there is                    3.2.7 Wallets in Workflows. The emergence of a digital wallet
increasing attention to the concept of cloud-based services, in                   ecosystem may lead to new models of processing transactions. For
which core computational services and business processes are                      example, in the payments world a typical payment is viewed as
migrated into centrally managed common assets. The wallet                         the presentation of a payment instrument by the user to a receiver
ecosystem is ideal for such a service structuring. In particular, a               (e.g. retailer), followed by an opaque process of routing payment
digital wallet is likely not to be an item of licensed software, but a            transactions through a series of financial providers. With a digital
managed service. The players in the ecosystem would become                        wallet, each of these providers could be modeled by an individual
subscribers to a cloud-based wallet service.                                      wallet (e.g. your bank has a wallet) and this process may be recast
                                                                                  as the successive transfer of content from one wallet to another.
3.2.2 Heterogeneity of the digital wallet. The wallet ecosystem
should accommodate an arbitrary collection of content types,                      3.2.9 Interacting Wallet Services. Mature mobile wallets will
following a design principle similar to that of the web. Basic                    become increasingly heterogeneous, managing diverse individual
access capabilities should be managed in a uniform way that is                    artifacts and corresponding services. Users will realize
independent of content type. The ecosystem should provide                         multiplicative rather than additive benefits when these services
extensibility mechanisms that accommodate type-specific                           interact with each other. This principle is already emerging in
constructs such as business logic and user interactions. Ecosystem                existing mobile device usage – for example, composable functions
players should agree upon a model for interchange of wallet items                 which link the user’s address book to the navigation application
and forms of access control.                                                      on the device allow users to get driving directions by clicking on a
                                                                                  contact in the address book. A map in a navigation application in
3.2.3 Wallet as competitive asset. A digital wallet should be                     turn can be used to enter an address for a contact. Coupons,
managed as a competitive asset. This means that a wide variety of                 promotions, advertisements, receipts, loyalty program, and
players will need to (1) insert items into particular locations                   payment services within wallets must interact with each other and
within the wallet, (2) have those items securely managed by the                   with native device services even when they are provided by
user or by agents that operate on behalf of the user, (3) update (or              multiple service providers.



                                                                         3 of 6
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 32 of 130



3.2.10 Monetization of the Ecosystem. Central to the adoption of                The wallet should provide versatility in its basic paradigm of
such an ecosystem is the resolution of issues regarding who pays                organization. We recommend that the wallet offer a naming and
for and benefits from its functions. An inevitable axiom is that                organizational model that provides the capabilities of both a
users should perceive value and benefit. Beyond that, a wide                    directory/folder mechanism and a tag/attribute mechanism. This
variety of monetization schemes could be envisioned. For                        allows the user to establish the concept of “a place” that a wallet
example, valuations could be attached to each basic operation                   item exists in the wallet (e.g. “my Coupon folder”) plus the
against an item in a digital wallet. Users may be willing to pay for            concept of “properties” within the wallet (e.g. “my expired
items as they are added to a wallet (e.g. pay 5 cents for a coupon              coupons”). Possible enhancements for mobile commerce could
offering a 50 cent discount), or as they are extracted (e.g. when               include the ability to manage wallet items by geo-coded locations.
the user redeems a previously stored coupon). Marketing firms                   In many cases the wallet is used in settings which have space
may also receive benefit when the user accepts an item into a                   limitations (e.g. displayed on a small device screen) and or
wallet – the equivalent of receiving payment for each page view of              constraints about the complexity and timing of user operations.
an advertisement. Wallets could also be monetized based on user                 For example, the user needs to quickly access the digital wallet
access alone in the way that many email providers make money --                 while standing in a checkout line at a point of sale station.
either by associating advertising with account access, or through               Therefore, the wallet should offer organizational capabilities such
paid subscriptions for advanced accounts. Novel hybrid functions                as filtering and prioritization of wallet items. To address a wide
that add value to all parties could be monetized – for example, by              variety of unpredictable needs, these organizational capabilities
attaching coupons to certain payment instruments in a digital                   should be structured as pluggable modules. For example, a
wallet, a user may be influenced to use one credit card vs. another.            merchant may wish to offer a pluggable wallet organizer which
3.2.11 Client Programming Model. One of the ongoing debates in                  automatically sorts the user’s coupons by aisle when the user
the mobile application area is whether browser-based web                        enters that merchant’s store.
applications or native applications are better [5]. A browser-based             4.1.2 Access Control Capabilities. Access to the wallet should be
digital wallet will work across a wider variety of devices, but is              governed by a set of access rules which determine who can carry
handicapped by different browser implementations and limited                    out operations (find/add/delete/update) on wallet items. These
access to phone capabilities, such as a camera that can serve as an             rules should be customized by data type. A simple conceptual
input device or GPS that can provide user context. Native digital               model for such an access control rule would be a tuple:
wallet applications are generally better performing and have                    (operation, location, content type name, content type namespace,
access to all the device capabilities, but developers face the                  credential type, credential). The operation member would be one
problem that creating a version of the application for each of the              of the values {find,add,delete,update}, the location
many devices is a huge amount of work, and requires users to                    member would be a folder name, the content type and namespace
download and update applications. Though the advent of HTML 5                   member would identify which type of item can be manipulated by
[6] within mobile browsers will give an impetus to the web-based                the operation, and the credential type and value members would
approach, we advocate a hybrid approach in which much of the                    specify which actors can carry out the operation. For example, the
presentation and user interaction is done with browser-based web                rule      (“Add”,         ”/Coupons/Inbox”,              ”Coupon”,
pages, but in which bridges to native code are defined to give                  ”http://coupons.org”, “certificate”, …) would specify
access to device capabilities.                                                  that only callers which present a given certificate can add coupons
                                                                                to the wallet.
4. Design for Mobile Wallet Service                                             4.1.3 Work processes. In addition to access control capabilities,
The preceding section postulated a centralized managed service at               which determine what content gets into the wallet in the first
the heart of the digital wallet ecosystem. This section outlines the            place, additional work processes should be in place to manage
technical capabilities that we view as critical for its success.                wallet contents. For example, the wallet should have basic
4.1.1 Basic User Management Capabilities. As noted above the                    management capabilities that automatically recognize and remove
digital wallet should be a user managed store for a heterogeneous               expired artifacts (old coupons, unused offers, etc.). Another work
collection of content items, centrally managed and made visible                 process should also be in place to limit the maximum size of the
throughout an electronic commerce ecosystem. The wallet should                  wallet contents.
be accessible by users through a variety of access channels,                    4.1.4 Event and Notifications. The wallet implementation should
including the desktop web, mobile web, and native mobile                        be capable of generating and managing events related to wallet
applications. The wallet should provide basic user driven                       operations. In a simplified form, a wallet can be viewed as the
operations for searching/sorting and finding wallet items, plus                 source component of an event stream tied to the four basic
additional operations for user controlled item insertion,                       operations (find/add/delete/update). This allows logical software
modification, and deletion. Key user capabilities should include                components to be attached to event streams flowing from a wallet,
management of intelligent views across the wallet (the wallet may               for example, summary notifications may be sent to the wallet user
be a large data space). Views of the wallet should accommodate                  whenever certain artifacts are added (e.g. “you have three new
pluggable presentation modules, which present both previews and                 coupons from Manufacturer X”).
detailed views of wallet data types in customized ways. Adding a
new type of content item to a wallet should entail no more than                 4.1.5 Replication and Content Transfer. As noted in the
plugging in additional display and management modules for that                  ecosystem model, a wallet would be managed in a central location
content type.                                                                   and accessed through various channels and devices. In some cases
                                                                                local copies of a wallet view would need to be maintained outside
                                                                                of the central wallet. For example, native wallet applications on



                                                                       4 of 6
              Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 33 of 130



mobile devices could operate against replicated snapshots of the                 are at the core of the semantic web and will likely gain equal
user’s wallet, enabling usage in situations where network                        importance in a mobile digital wallet ecosystem.
connectivity to the central wallet service is unavailable or
unreliable. The wallet service should support replication strategies             5. Prototype and Customer Pilot
where localized copies are synchronized at opportune times.                      As a test of the concepts described above, we developed a
Entities that accept replicated artifacts from mobile wallets should             substantial prototype implementation of a mobile digital wallet
have the opportunity to verify the artifact before finalizing its                and recently conducted a customer pilot with a major U.S. retailer.
acceptance. For example, a coupon presented from a replicated                    The customer pilot involved a digital wallet scenario that
wallet would essentially be a claim about the true artifact stored at            combined the function of two wallet artifacts: (1) loyalty cards
the central wallet. In such a scenario, the user’s wallet may be                 and (2) store promotions (e.g. coupons and offers). Using this
disconnected but the receiving merchant may be connected and                     solution, loyalty program customers may use their mobile devices
can verify the coupon. It should also be possible to transfer items              when they visit a pilot store to receive price promotions.
from one wallet to another. Transfer capabilities should be in
effect even if the two wallets are not managed by the same wallet
host.
4.1.6 Sharing. In many usages, the contents of a wallet could be
shared among users – for example, family members may wish to
share payment instruments or virtual cash. This can be realized in
two ways: replication of the shared items from a base wallet, with
periodic synchronization, or via virtualized views on a base
wallet. Operations carried out on a virtualized wallet view would
be transferred to the base wallet. Virtualization storage schemes
would induce the need for virtualized access control policies, for
example, a conservative scheme that computes and enforces the
maximum access requirements among the base and virtualized
wallets.
                                                                                    Figure 2: Illustrating three phases of the customer
4.1.7 Staged import and export. The combination of the above                        workflow for in-store mobile digital wallet pilot.
wallet storage, access control, and replication and transfer
capabilities can be combined in useful ways that yield higher level              The pilot involved three phases of usage, seen clockwise in Figure
policies about wallet usage. For example, access rules could be                  2. The first phase is an enrollment phase in which a mobile digital
arranged to allow artifacts to be imported only into special staging             wallet is established for a user and
folders (e.g. “/Coupons/Inbox These can subsequently be                          linked to their existing loyalty
accepted into production folders (e.g., “/Coupons/Groceries”)                    card. A wafer-sized RFID tag,
either manually or by an automated agent. The same staging                       used for customer recognition, is
approach could be used for exports, with relevant artifacts moved                attached to their mobile phone.
into special export folders depending upon the user’s activities.                The mobile digital wallet is stored
This could be especially useful for speeding wallet usage at                     on a server, consistent with the
critical times such as point of sale. For example, a retail                      “wallet-as-service”        principle
workflow agent could recognize which store the user is shopping                  outlined above. The second phase
in,        establish       a       transient      folder        (e.g.            is the in-store visit: the customer
“Exports/XYZStore.Nov212010”) for staging exports, then                          enters the pilot store, swipes the
move applicable coupons into the “Coupons” subfolder,                            mobile device at an RFID reader
applicable payment instruments into the “Payments” subfolder                     station, receives in-store offers
and the retailers loyalty card into the “LoyaltyCards” subfolder.                into the digital wallet, and is
The user could then quickly review the items and approve the                     notified of new offers via SMS
items before approaching the point of sale station, allowing the                 messages. Additionally the user
transaction to be completed in a single step. The staging folder                 can access their digital wallet
could be referenced via a generated short code (e.g. “ABC123”)                   from their device using a mobile       Figure 3: Prototype
and presented to the POS operator or, in the presence of NFC, a                  web application. Discounts are         of general purpose
ticket datum referencing the export folder could be exchanged                    automatically applied at the point     wallet running on
with the POS.                                                                    of sale when the user presents         Android phone.
4.1.8 Self description and semantic linkage. A heterogeneous                     their loyalty card. The device is
wallet requires that content items within be self-describing, at                 not involved at the point of sale. The third phase is an opt-in
both the schematic level (fields and values) and semantic level                  reminder campaign in which weekly text messages remind users
(meaning). This capability is particularly important in enabling                 of the week’s promotions.
the hybridized business functions envisioned in the ecosystem                    The pilot was motivated by the retailer’s desire to find new ways
such as an agent suggesting shopping strategies based on receipts                to strengthen their relationship with loyalty cardholders. We
and coupons in the wallet) and also in enabling ad-hoc operating                 tracked user participation and offer redemption rates during the
modes. For example, a self describing wallet can be presented to a               pilot. We found coupling business processes such as marketing
merchant with no prior administration. Such cooperating services                 campaigns with the on-device wallet led to significant business


                                                                        5 of 6
             Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 34 of 130



advantage. Though confidentiality agreements prevent us from                    Standards will also be an important aspect of this work, enabling
releasing detailed results, we found that (1) the frequency of in-              independently-developed services from multiple providers to
store visits was greater than the visit rate of the baseline loyalty            interoperate with one another.
program, and (2) the electronic coupon redemption rate was
several times higher than traditional paper coupon redemption
                                                                                7. Conclusions and Future Work
rates.
                                                                                We have described the opportunities and challenges that arise in
The success of the pilot motivated us to broaden the digital wallet             designing a mobile wallet that could potentially replace a physical
concept and forms the basis for many of the assertions described                wallet. Challenges abound in user interfaces, business models,
in this paper. Specifically, we generalized the prototype to support            standards, interactions among wallet contents and services,
an arbitrary set of content types, rather than the special purpose              exploiting user context, identifying user intent, lifecycle
ones used in the pilot. Figure 3 illustrates this prototype                     management, etc. Our initial implementation of a digital wallet
configured for mobile coupons and electronic receipts. At present               holds coupons, loyalty cards and electronic receipts. In the future,
our prototype supports pluggable organizational modules which                   we plan to expand our repertoire of services to include a larger
arrange wallet artifacts by a variety of parameters. In addition to             catalog of content types, refine the user interface, and expand it to
the ability to arrange the wallet by simple sorting and searching               a wider variety of user pilots.
on fields such as amount or expiration date, pluggable modules
provide the ability to arrange artifacts based on complex concepts              8. References
(e.g. order coupons by store aisle or display receipts by geocoded              [1] Balan, R. K. and Ramasubbu, N. 2009. The Digital Wallet:
locations). Pluggable display elements induce custom visuals for                    Opportunities and Prototypes, IEEE Computer, Vol. 42, No.
content types. Our current client model is browser-based, however                   4 (Apr. 2009), 100-102.
we are working towards integration of the wallet client with native
capabilites on the device such as camera (facilitating in-store                 [2] Balan, R. K., Ramasubbu, N., Prakobphol, K., Christin, N.
barcode scanning, which can be used to correlate wallet items to                    And Hong, J. mFerio: The Design and Evaluation of a Peer-
products) and GPS (facilitating the correlation of wallet items to                  to-Peer Mobile Payment System, Proceedings of the 7th
location). In each of these versions, we have used a centralized                    Annual Conference on Mobile Systems (MobiSys ’09), June
managed service model for the wallet (following many of the                         2009, Kraków, Poland, pp. 291-304.
capabilities described in Section 4), built on our testbed system               [3] Bradford, T. and Hayashi F. 2007. Complex Landscapes:
called Celadon [10].                                                                Mobile Payments in Japan, South Korea, and the United
                                                                                    States, payments system research briefing, The Federal
6. Related Work                                                                     Reserve Bank of Kansas City,
Much of the previous work in this area has been concerned with                      http://www.kc.frb.org/PUBLICAT/PSR/Briefings/PSR-
mobile payments—the use of the mobile phone as a surrogate for                      BriefingSept07.pdf
a credit card or smart card. The device is linked to a bank account             [4] Chaum, D. 1991. Numbers Can Be a Better Form of Cash
or credit card or phone account; alternatively, it may be supplied                  than Paper, Computer Security and Industrial Cryptography
with a fixed amount of digital cash, which may then be spent                        1991: 174-178.
anonymously [4]. In some regions, this use of mobile phones for                 [5] Fling, B. 2009. Mobile Design and Development, 1st Edition.
payment is already well established. In Japan, Hong Kong, and                       O’Reilly Media, Inc.
Singapore, for example, the FeliCa contactless RFID chip is
included in many mobile phones, enabling mobile payments. In                    [6] Hickson, I. et al. 2009. HTML5: A Vocabulary and
South Korea, mobile payments are well established; contactless                      associated APIs for HTML and XHML, W3C WHATWG
RFID chips or SIM-sized cards inserted into the phone enable                        draft, http://dev.w3.org/html5/spec/Overview.html.
mobile payments, with charges showing up on the customer’s                      [7] Irvine, M, Watches lose ground to cell phones, MSNBC
phone bill [3]. Taking a somewhat different approach, PayPal                        Technology & Science, Feb. 16, 2007.
Mobile allows certain types of transactions from a mobile phone.                    http://www.msnbc.msn.com/id/17189064/
However, mobile payments alone do not constitute a mobile                       [8] Landay, J., Joseph, A., and Reynolds F. 2009. Smarter
wallet, as evidenced by the personal observation that consumers                     Phones, IEEE Pervasive Computing, 8, 2 (Apr.-Jun. 2009,
in South Korea and Japan still carry the old-fashioned kind of                      12-13.
wallets. A somewhat broader approach is demonstrated by
prototypes that combine mobile payments with organization of                    [9] Mallat, N., Matti R., and Tuunainen, V.K. 2004. Mobile
                                                                                    Banking Services, COMMUN ACM, 47, 5 (May 2004), 42-
credit and loyalty cards, based on an NFC phone [1][2]. In other
                                                                                    46.
efforts, there are now numerous commercial or free mobile
applications to store and organize various individual content                   [10] McFaddin, S., et al. 2008. Modeling and Managing Mobile
types, for example passwords, loyalty cards, shopping lists,                         Commerce Spaces using RESTful Data Services. IEEE Intl.
business cards, coupons, and so on [8]. But a series of                              Conf. on Mobile Data Management, 2008.
applications, each dealing with one or two different content types,
each with a different user interface, each possibly requiring a
separate login, falls far short of what we believe is required to
make the mobile phone a viable replacement for the physical
wallet. We believe that to accomplish this goal requires a unified
architecture, able to accommodate an open set of content types.


                                                                       6 of 6
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 35 of 130




                 EXHIBIT F
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 36 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 37 of 130




  PUBLISHED BY
  Microsoft Press
  A Division of Microsoft Corporation
  One Microsoft Way
  Redmond, Washington 98052-6399
  Copyright © 2002 by Microsoft Corporation
  All rights reserved. No part of the contents of this book may be reproduced or transmitted in any form
  or by any means without the written permission of the publisher.
  Library of Congress Cataloging-in-Publication Data
  Microsoft Computer Dictionary.--5th ed.
            p. cm.
       ISBN 0-7356-1495-4
       1. Computers--Dictionaries. 2. Microcomputers--Dictionaries.

     AQ76.5. M52267       2002
     004'.03--dc21                                                    200219714
  Printed and bound in the United States of America.
  2 3 4 5 6 7 8 9        QWT      7 6 5 4 3 2
  Distributed in Canada by H.B. Fenn and Company Ltd.
  A CIP catalogue record for this book is available from the British Library.
  Microsoft Press books are available through booksellers and distributors worldwide. For further informa-
  tion about international editions, contact your local Microsoft Corporation office or contact Microsoft
  Press International directly at fax (425) 936-7329. Visit our Web site at www.microsoft.com/mspress.
  Send comments to mspinput@microsoft.com.
  Active Desktop, Active Directory, ActiveMovie, ActiveStore, ActiveSync, ActiveX, Authenticode,
  BackOffice, BizTalk, ClearType, Direct3D, DirectAnimation, DirectDraw, DirectInput, DirectMusic,
  DirectPlay, DirectShow, DirectSound, DirectX, Entourage, FoxPro, FrontPage, Hotmail, IntelliEye,
  IntelliMouse, IntelliSense, JScript, MapPoint, Microsoft, Microsoft Press, Mobile Explorer, MS-DOS,
  MSN, Music Central, NetMeeting, Outlook, PhotoDraw, PowerPoint, SharePoint, UltimateTV, Visio,
  Visual Basic, Visual C++, Visual FoxPro, Visual InterDev, Visual J++, Visual SourceSafe, Visual Studio,
  Win32, Win32s, Windows, Windows Media, Windows NT, Xbox are either registered trademarks or
  trademarks of Microsoft Corporation in the United States and/or other countries. Other product and
  company names mentioned herein may be the trademarks of their respective owners.
  The example companies, organizations, products, domain names, e-mail addresses, logos, people, places,
  and events depicted herein are fictitious. No association with any real company, organization, product,
  domain name, e-mail address, logo, person, place, or event is intended or should be inferred.
  Acquisitions Editor: Alex Blanton
  Project Editor: Sandra Haynes

  Body Part No. X08-41929
        Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 38 of 130




     Windows IP Configuration                                                                        Windows Media Technologies


    high-end scanners and allows retrieving of still images                  a Web page, a C++ program, or a Microsoft Visual Basic
    from IEEE 1394-based DV camcorders and USB-based                         program that uses the client ActiveX control.
    Web cams. Acronym: WIA.                                                  Windows Media server n. A server on which Windows
    Windows IP Configuration n. See Winipcfg.                                Media Services has been installed.
    Windows Management Instrumentation n. A manage-                          Windows Media Services n. A digital media platform
    ment infrastructure in Windows that supports monitoring                  that runs on a server, such as Windows 2000, to support
    and controlling system resources through a common set of                 streaming media, such as video and audio.
    interfaces and provides a logically organized, consistent                Windows Media Technologies n. Microsoft technolo-
    model of Windows operation, configuration, and status.                   gies for the creation, delivery, and playing of streaming
    Acronym: WMI. See also resource.                                         audio and video over a network, including both intranets
    Windows Me n. Released in 2000, the Windows Millen-                      and the Internet. Windows Media Technologies, down-
    nium Edition (Windows Me) operating system designed                      loadable from the Microsoft Web site, support both live
    for home users as an upgrade from Windows 95 or Win-                     and on-demand (delivered from storage) content and are
    dows 98. Windows Me offers an improved home user                         based on files delivered in Advanced Streaming Format
    experience including making it easier for users to share                 (ASF). Three major components—Windows Media Tools,
    and manipulate digital photos, music, and videos,                        Windows Media Services, and Windows Media Player—
    enhanced home networking capabilities, a rich Internet                   comprise Windows Media Technologies. See the table.
    experience with support for broadband connections, dif-                  See also Advanced Streaming Format. Compare Real-
    ferent Internet communication tools, and online gaming.                  System G2.
    Windows Media Audio n. A digital audio coding scheme                     Table W.2   ATA Specifications.
    developed by Microsoft that is used in distributing recorded
    music, usually over the Internet. Windows Media Audio                    Component         Purpose             Features
    shrinks the size of the audio file by a factor of 20 to 24 with-         Windows           Content creation    ASF authoring and
    out seriously degrading the quality (CD-recording level) of              Media Tools                           editing tools,
    the sound. Windows Media Audio files are given the file                                                        including tools for
    extension .wma and can be created with Windows Media                                                           converting files
    Tools and played with the Windows Media Player. Acro-                                                          from other for-
    nym: WMA. See also Windows Media Technologies. Com-                                                            mats (WAV, AVI,
    pare MP3, RealAudio, Secure Digital Music Initiative.                                                          MPEG, and MP3)
                                                                                                                   to ASF.
    Windows Media Encoder n. A Windows Media technol-
                                                                             Windows           Content delivery    Tools for real-time
    ogy that compresses live or prerecorded audio and video                  Media Services                        and on-demand
    into a Windows Media stream, which can either be distrib-
                                                                                                                   content delivery,
    uted immediately or saved as a Windows Media file for
                                                                                                                   administration
    later distribution. The technology allows content develop-                                                     tools, and Win-
    ers to convert both live and prerecorded audio, video, and
                                                                                                                   dows Media
    computer screen images to Windows Media Format for
                                                                                                                   Rights Manager
    live and on-demand delivery. Windows Media Encoder                                                             for piracy control.
    also can save a stream as a Windows Media file and con-
                                                                             Windows           Content playback    ASF player for
    vert a file into Windows Media Format. Windows Media
                                                                             Media Player for                      audio, audio plus
    Encoder can distribute a stream via HTTP protocol. Also                  PC platforms,                         still images, and
    called: (if context is clear) Encoder, the encoder, the
                                                                             Windows Media                         full-motion video.
    encoder engine.
                                                                             Player for Macin-                     Also supports
    Windows Media Player n. A client/control that receives                   tosh, Windows                         other multimedia
    a stream from a Windows Media server or local content                    Media Player for                      data, including

W   for playback. It can run as a stand-alone client executable
    program. Windows Media Player can also be embedded in
                                                                             UNIX                                  RealAudio.




                                                                       570
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 39 of 130




 Wireless Transaction Protocol                                                                                   word processor


on an open architecture to allow new server components to             WML n. Acronym for Wireless Markup Language. A
be installed in any part of the stream at any time.                   markup language developed for Web sites that are
Wireless Transaction Protocol n. A lightweight                        accessed with microbrowsers on Wireless Application
request/reply transaction protocol for devices with limited           Protocol (WAP)–enabled devices. A Web site written with
resources over networks with low to medium bandwidth.                 WML would be viewable on handheld devices with small
It is not called the Wireless Transport Protocol or the               screens, such as cell phones. See also markup language,
Wireless Transfer Protocol. Acronym: WTP.                             microbrowser, Wireless Application Protocol.

Wireless Transport Layer Security n. See WTLS.                        WMLScript n. A scripting language derived from the
                                                                      JavaScript language for use in the development of Wire-
wire-pin printer n. See dot-matrix printer.                           less Markup Language (WML).
wire-wrapped circuits n. Circuits constructed on perfo-               WMM n. See Windows Movie Maker.
rated boards using wire instead of the metal traces found
on printed circuit boards. The stripped ends of insulated             word n. The native unit of storage on a particular machine.
wires are wrapped around the long pins of special wire-               A word is the largest amount of data that can be handled by
wrapped integrated circuit sockets. Wire-wrapped circuits             the microprocessor in one operation and also, as a rule, is
are generally handmade, one-of-a-kind devices used for                the width of the main data bus. Word sizes of 16 bits and
prototyping and research in electrical engineering. Com-              32 bits are the most common. Compare byte, octet.
pare printed circuit board.                                           Word n. Microsoft’s word processing software, available
wiring closet n. A room or location in a building where               for the Windows and Macintosh platforms. In addition to
telecommunications and/or networking equipment such as                extensive editing, formatting, and customization features,
hubs, switches, and routers are installed. Also called: data          Word provides such tools as automatic text completion and
closet, telecom closet, telecommunications closet.                    correction. The most recent version, Word 2002 (part of
                                                                      Office XP) adds Web functionality—for example, the abil-
wizard n. 1. Someone who is adept at making computers                 ity to save documents in HTML format. The first version,
perform their “magic.” A wizard is an outstanding and cre-            Microsoft Word for MS-DOS 1.00, was introduced in 1983.
ative programmer or a power user. Compare guru, UNIX
wizard. 2. A participant in a multiuser dungeon (MUD)                 word-addressable processor n. A processor that cannot
who has permission to control the domain, even to delete              access an individual byte of memory but can access a
other players’ characters. See also MUD. 3. An interactive            larger unit. In order to perform operations on an individual
help utility within an application that guides the user               byte, the processor must read and write memory in the
through each step of a particular task, such as starting up a         larger unit. See also central processing unit.
word processing document in the correct format for a busi-            WordPerfect Office n. A suite of business application
ness letter.                                                          programs from Corel Corporation. The basic (Standard
wizzywig n. See WYSIWYG.                                              Edition) WordPerfect Office suite includes the WordPer-
                                                                      fect word processor, Quattro Pro spreadsheet, Corel Pre-
WLAN n. See wireless LAN.                                             sentations presentation software, CorelCENTRAL
WMA n. Acronym for Windows Media Audio. See Win-                      personal information manager, Microsoft Visual Basic for
dows Media Audio.                                                     Applications scripting tools, and Trellix Web publisher. A
                                                                      home and small-business package, the Voice-Powered Edi-
.wmf n. A file extension that identifies a vector image
                                                                      tion, adds speech recognition and publishing products; a
encoded as a Microsoft Windows Metafile.
                                                                      business and corporate package, the Professional Edition,
WMF n. 1. See Windows Metafile Format. 2. Acronym for                 adds database and Internet tools to all of the preceding.
Wireless Multimedia Forum. A consortium of technology
                                                                      word processing n. The act of entering and editing text
companies formed to promote open standards for wireless
                                                                      with a word processor. Acronym: WP.
streaming products. WMF members include Cisco Systems,
Intel, and the Walt Disney Internet Group. See also ISMA.             word processor n. An application program for creating
                                                                      and manipulating text-based documents. A word processor
WMI n. See Windows Management Instrumentation.
                                                                      is the electronic equivalent of paper, pen, typewriter, eraser,   W
                                                                      and, most likely, dictionary and thesaurus. Depending on



                                                                573
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 40 of 130




                EXHIBIT G
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 41 of 130




              NEWT N ' s
              TELECI if
                CTIONARY
                                 24 th Edition
                                     Harry Newton
                Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 42 of 130




NEWTON's TELECOM DICTIONARY

Copyright © 2008 Harry Newton
email: Harry©HorryNewton.com
book site: www.NewtonsTelecomDictionory.net
personal web site: www.11arryNewton.com                                                                                                                                  ffl

All rights reserved under International and Pan-American Copyright conventions, including the right to reproduce this book or portions thereof in any form whatsoever.

Published in the United States by                                                                                                                                        THI
Flatiron Publishing                                                                                                                                                      I 10\
SO Central Pork West
New York, NY 10023
                                                                                                                                                                         TH
                                                                                                                                                                         Ham
          CE,      19176,T




email: Harry©l-larryNewton.coni
www.FlotironBooks.com
                                                                                                                                                                          Ho
Printed by Port City Press, Cudmus - a Cenveo Company
1323 Greenwood Rood
Baltimore, MD 21208
                                                                                                                                                                         RI.
Distributed in the United States by                                                                                                                                       Ho
National Bank Network
4501 Forbes Boulevard, Suite 200 Lanham, MD 20706
                                                                                                                                                                          TE
Orders Phone toll-free 1-800-462-6420                                                                                                                                     Ho
Direct 1-717-794-3800
Fax 1-800.3384550
custverv©nbnbookscom                                                                                                                                                      TI
                                                                                                                                                                          St
Distributed outside the United States by
Elsevier Inc.
11830 Westhne Industrial Drive                                                                                                                                             TI
St. Louis, MO 63146 USA                                                                                                                                                    Do
email: i.interoettMelsevier.coni                                                                                                                                           NL
                                                                                                                                                                           Mc
Tel: 1-314-453-7010
Fax: 1-314-453-7095
Toll-free 800-460-3110

ISBN 13 digit Number: 918-097938-731-9                                                                                                                                     St
March 2008 Twenty Fourth Edition                                                                                                                                           Pr
Steve Schoen, Contributing Editor
Gail Saari, Layout and Production Artist                                                                                                                                   In
Gail Soon, Saul Roldun, and Damien Castenedo, Cover design                                                                                                                 Si


Newton's Telecom Dictionary 24th Edition March 2008




                                                           Stay In Touch
          For suggestions, corrections, updates, special offers: please send an email to Harry@HarryNewton.com
                                    I promise you I won't give your name to anybody. Nobody. Promise.
                                              Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 43 of 130
                                                                                                                                                                                                            APM • Application Entity



oding (LPC) in that both use udupto0                  CESA) network. See Advanced Private Line Termination.                                              Heavy Penetration in the graphics/desktop publishing business and in education. Apple
cionts, thus requiring a higher bit rote                      1. Average Positions Manned, the overage number of ACD positions manned during             was farmed on April Fool's Day, 1976, by Steve Wozniak and Steve Jobs, aided greatly
                                                        pM
                                                     the reporting period for o particular group.                                                        by Mike Markknlo.
                                                            . Advanced Power Management. A specification originally sponsored by Intel and               Apple Desktop Bus The interface on a Mac where non-peripheral devices, such
                                                           2
I, which is port of the North                         dicrolsfi to extend the life of batteries in buttery-powered computers. The idea of the            as the keyboard, attaches. A Mac keyboard or moose is called on ADB device. Contrast with
                                -\Jileiicon
                                                          cfficchOv is for the application programs, the system BIOS and the hardware to work            peripherals, which attach through the SCSI interface. Sue also USE, which is a new bus for
                                                        o
 is Officials International,Inc. An                     nto)ier to reduce power consumption. An APM-compliant BIOS provides bout-in power                use on PCs but fulfilling essentially the some function as the Apple Desktop Bus.
  ofety communications, APCO'5                          xvogemovt services to the operating system of your PC. The operating system posses calls         Apple Desktop Interface ADI. A set of user-interface guidelines, developed by
                                  more              rrr
  niznflons including 911 centers iatv              and ivfuimxtiun between the BIOS and the application programs. It also arbitrates power              Apple Computer and published by Addison-Wesley, intended to ensure that the appearance
 ire departments, public safety dopnrti             m
                                                        000gemxfh COil5 in o multi-tasking environment (such as Windows) and identifies power-           and operation of all Macintosh applications are similar.
                                                                                                                                                         Apple Menu The Apple icon in the upper left bond corner of the Apple Macintosh
 wwupcoinf org.                                     muivg o pportunities not apparent to opplicefions. The application software communicates
  for a Common Air Interface (CAI) for              I0wer'sosing data via predefined APM interfaces. Windows 95 adopted APM to shut down                 screen. The Apple menu contains aliases, control panels, the chooser and other desk ac-
  vice networks in the US. APCO25 is                the computer. it uses a special mode of the latest Intel processors - System Management              cessories.
                                                                                                                                                         Apple Pie Both an American icon, and the name chosen for Apple Computer's Per-
                                                    Mndx, or Sm. SMM le ts th e BIOS take control of the machine at any ti me and
onrnunicaflons Officials Intemufovo)                                                                                                         manage
 nmunicatioos Directors) fore uniform               power to peripherals. A BIOS' APM support can't be circumvented by other software. This              sonal Interactive Electronics (PIE) division, chartered with extending the company into new
    NTIA (Notional Telecomraonicsg505               could muse u crash. Microsoft, Intel, Toshiba and others are now working on o new spec,              growth areas such no Personal Digital Assistants (PDAs), e.g. the Apple Newton. The PIE
   System), and DOD (Department of                  called ACPI - Advanced Configuration and Power Interface. www.intel.com/IAL/power-                   division includes Apple Online Services, Newton and Telecommunications group, publishing
  makes use of channels of 6.24 kH z                rngm/uPmoltrn and www.ata.nr/—ocpi/.                                                                 activities, and ScriptX-based multimedia PDA development.
I bps for data communications Voice                 AplC Mix Pacific Network Information Center. A group formed to coordinate and pro-                   Apple Remote Access AR/u is Apple Computer's dial-in client software for Macin-
 TETRA.                                             mote TCP/IP based networks in the Asia-Pacific region. APNIC is responsible for manage-              tosh users allowing remote access to Apple and third porty servers.
 hit by light, increases its electr ica l           me n, and assignment of 1P (Internet Protocol) addresses in the Asia-Pacific, lust as are            Apple IJRP Apple Update Routing Protocol. The network routing protocol developed
   in lightwave receivers bemuse the                ARM and RIPE in the regions of the Americas and Europe, respectively. See also ARIN, l               by Apple for use with Appletalk.
(in, those which have traveled long                 and RIPE                                                                                             AppleSh are Apple Computer's local area outwork. It uses AppleTalk protocols. Apple-
 rtnge of avalanche multiplication of               APO Adoptive Performance Optimization. A technology used on the Texas Instruments                    Share is Apple system software that allows sharing of files and network services via s file
                                                    JbondorLAN chipset, which was loinfly developed by Compaq and Texas Instruments. APO                 server in the Apple Macintosh environment. See AppleTalk.
eve an approximately constant input                 dynamically adjusts critical parameters for minimum latency, minimum host CPU utilization            applet Mini-programs that can be downloaded quickly and used by any computer
 mated rhombic antennas and wove                    and maximum system performance. This technology ensures that the capabilities of the PCI             equipped with a Java-capable browser. Applets carry their own software players. See Java.
                                                    interface are used for automatically toning the controller to the specific system in which it        AppleTalk Apple Computer's proprietary networking protocol for linking Macintosh
 ra, aperture is the dimension of the               is operoting.                                                                                        computers and peripherals, especially printers. This protocol is independent of what network
   possible to calculate the radiati on             Apocalypse, Four Horsemen Of The four horsemen of the Apocalypse were                                it is layered on. Current implementations exist for LocalTolk (230.4 Kbps( and EtharTelk
 such as dipoles or slots, th e vertical            War, Plague, Famine and Death.                                                                        (10 Mbps).
  ny in wavelengths.                                apogee The point on o satellite orbit that is most distant from the center of th e gravi-            AppleTalk Address Resolution Protocol See MRP.
I ns in resolution, density, and shape              totionni field of the Earth. The point in on orbit at which the satellite is closest to the Earth    AppleTalk Zone and Device Filtering Provides an additional level of
 size of the scanning and recording                 is known as the perigee. In commercial application, the terms have most significance with            security for AppleTalk networks. On AppleTalk networks, network managers can selectively
                                                    respect to LETs (Low Earth Orbiting) and MEOs )Middle Earth Orbiting) satellite constella-            hide or show devices and/or zones to ABA clients. See ARk.
up of thin vertIcal wires. Said to be               tions, which travel in elliptical orbits. See LEO and MEG.                                            appliance See Edge Appliance.
                                                    apologize To loy the foundation for o future offense.                                                 appliance reep Gadget creep in an enterprise network environment. For example,
ntence, for example: "Never boy a                   APON Originally specified by FSAN (Full Service Access Network) and subsequently                      over time, various groups in the enterprise, including brooch offices and remote sites, may
                                                    standardized by the ITU-T as G.983.3, APON )ATM Passive Optical Network) is a local                   install firewalls, intrusion detection systems, load-balancing devices, various types of WAN
it on application program uses to                   loop technology running the ATM protocol over single mode fiber. Synonymous with BPON                 acceleration appliances, and other network devices, each of which performs a specific, nar-
)y the computer's or a telephone                    (Broadband PUN) APON rues at 155 Mbps or 622 /6bps downstream at a wavelength of                      row function. Each of these appliances also has power, interface, and space requirements,
rips opplicotions manage windows,                   1 490n for voice and data and 1 550nm for video transmission. The upstream speed is                   which create network management challenges. The figurative or literal string of appliances
  a "hook" into software. An API is                 155 Mbps at 131 Osm for voice and data. The maximum logical much of BPON is 20km,                     on a network is sometimes called an appliance conga line.
vats that application programs use                  and the split ratio is 32:1. See also BPON, EPON, FRAN, GPON and PUN.                                 appliance conga line See appliance creep.
lmunicatioas programs, telephone                    APOT Additional Point Of Termination. The significance of APOT is that in the CLEC on-                application A software program that carries out some
example, applications use APIs to                   uironment APOT is a requirement to submit LSR orders for collocation. These are some                  useful task. Database managers, spreadsheets, cammenicetions packages,
rrdization of APIs at various layers                requirements that apply to APOT from Bell's point of view: APOT= Location "A" tie down                graphics programs and word processors are all applications.
ray to write applications. NetBIOS                  information; CFA= Location 7' tie dawn information; ACIL= Location "A" CLLI; LST= Loca-               applkation acceleration The use of one or more techniques by a WAN ac-
tPIs to call services that transport                tion 7" CLLI.                                                                                         celerator to improve perceived application response time across a WAN. These techniques
                                                    ar                    power The math ematical product of th e RMS current and th e RMS                include compression and coalescing.
cation Program Interface Connec-                    voltage. e. Iden ti cal to the VA rating.                                                             application based cull routing In addition to the traditional methods of
dpoint and other ATM devices that                   APPC Advanced Program-To-Program Communications. In SNA, the architectural com-                        routing and tracking calls by trunk and agent group, the latest Automatic Call Distributors
                                                    ponent that allows sessions between peer-level application transaction programs. The LUs               route and track calls by application. An application is a type of call, for example, soles or
-endpoint and the other ATM do.                     (Logical Dolts) that communicate daring these sessions are known no LU type 6.2. APPC is              service. Tracking calls in this manner allows accurately reported calls, especially when they
                                                    an IBM protocol analogous to the OSI model's session layer: it oats up the necessary condi-           are overflowed to different agent groups. See ACD.
of time only once; the some set                     tions that enable opplicatina programs to sand data to each other through the network-                Application Binary Interface ABI. The rules by which software code is writ-
)don  after o prior connection is                   APPC/PC An IBM product that implements APPC on a PC.                                                  ten to operate specific computer hardware. Application software, written to conform to an
                                                    appearance Usually refers to o private branch exchange line or extension which is                     ABI, is able to be run on wide variety of system platforms that use the computer hardware
ble to transfer data), or merely                    on (i.e. "appears") on a multi-button key telephone. For example, extension 445 appears               for which the ABI is designed.
                                                    on three key systems.                                                                                  application bridge Aspect Telecommunications' ACD to host computer link. Origi-
sing, it's o popular programming                    appearance test point The paint at which a circuit may be measured by test                             nally it ran only over R2-232 serial connections, but it new runs over Ethernet, using the
                                                    equipment.                                                                                            TCP/IP link protocol. Sea also Open Application Interface.
PBX user with access to all the                     append To odd the contents of a list, or file, to those of another.                                    application class An SCSA term. A group of client applications that perform similar
mmunicotions services (EPSCS)                       APPGEN A shortened form of the words APPlicotinns GENerator.                                          services, such as voice messaging or fax-back services.
o control switching arrangement                     Apple Computer, Inc. Cupertino, CA. manufacturer of personal computers.                                Application Entity AE. A cellular radio term. An Application Entity provides the

                                                                                                                                                        113
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 44 of 130




                EXHIBIT H
      Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 45 of 130




I-I




         New Oxford
      American Dictionary
                           THIRD EDITION


                                 Edited by
                             Angus Stevenson
                           Christine A. Lindberg




                              FIRST EDITION

                             Elizabeth J. Jewell
                                Frank Abate




                             OXFORD
                              UNIVERSITY PRESS
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 46 of 130




                                   OXFORD
                                  - UNIVERSITY PRESS
               Oxford University Press, Inc., publishes works that further
                      Oxford University's objective of excellence
                       in research, scholarship, and education.
                                  Oxford NewYork
               Auckland Cape Town Dares Salaam Hong Kong Karachi
               Kuala Lumpur Madrid Melbourne Mexico City Nairobi
                        New Delhi Shanghai Taipei Toronto
                                   With offices in
            Argentina Austria Brazil Chile Czech Republic France Greece
             Guatemala Hungary Italy Japan Poland Portugal Singapore
            South Korea Switzerland Thailand Turkey Ukraine Vietnam
                     Copyright   © 2010 by Oxford University Press
                                   First edition 2001
                                  Second edition 2005
                                   Third edition 2010
                       Published by Oxford University Press, Inc.
                       198 Madison Avenue, New York, NY 10016
                                    www.oup.com
              Oxford is a registered trademark of Oxford University Press
           All rights reserved. No part of this publication may be reproduced,
        stored in a retrieval system, or transmitted, in any form or by any means,
             electronic, mechanical, photocopying, recording, or otherwise,
                without the prior permission of Oxford University Press.
                The Library of Congress Cataloging-in-Publication Data
                                   Data available
                                 ISBN 978-0-19-539288-3
                                            10
                        Printed in the United States of America
                                   on acid-free paper




                                                                  1536233313150735
            who              Case 6:18-cv-00372-ADA Document
                                                        1975
                                                             74-4 Filed 10/03/19 Page 47 ofwidow's
                                                                                            130 peak
           who i'. n. a list or directory of facts about          wick-ed.ness /'wikidnis/ I. a. the quality of being                  wide-a-wake a. a soft felt hat with a low crown
       table people.                                                   evil or morally wrong: the wickedness of the regime.              and wide brim.
       .queu'tiofl n. a question in English introduced             wick-er /'wiker/ a. pliable twigs, typically of                     -ORIGIN mid 19th cent.: punningly so named,
        a wh-word and requiring more information in                   willow, plaited or woven to make items such as                     because the hat does not have a nap.
       ,ly than simply yes or no.                                      furniture and baskets: [as modifier] a wicker chair.            wide-band . adj. (of a radio,- or other device or
                                                                   - oRIGIN Middle English: of Scandinavian origin;                      activity involving broadcasting) having or using a
       amp /wompl       n. fusu. in sing.] a dull thudding
                                                                       compare with Swedish viker 'willow'; related to vika             wide band of frequencies or wavelengths.
       wit: the horse fell with a great whump.
       [no sbj.] make such a sound: he pitched a snowball             'to bend.'                                                       wide-bod-y /'wid bUdt/ b. ad]. ]attnib.[ (also wide-
       n twhumped into the car. . [with oh].] strike               wick•er.work /'wiker,wrk/ a. wicker. w furniture                     bodied) having a wide body, in particular: • (of a
        mething) heavily with such a sound: she began                 or other items made of wicker.                                    large jet airplane) having a wide fuselage. • (of a
        umping him on his lower back.                              wick-et /'wikit/ ' a. I (also wicket door or wicket                  tennis racket) having a wide head.
       JOIN late 19th tent.: imitative.                               gate) a small door or gate, esp. one beside or in a              o a. (p1. wide-bodies) (also widebody) I a large jet
        p J(h)wdbp/ a. (whups, whupping,                              larger one. • an opening ins door or wall, often                  airplane with a wide fuselage-
       1upped) [with sbj.] informal beat; thrash: they                fitted with glass or a grille and used for selling                2 a tennis racket with a wide head-
       aId whop him and send him home. u defeat                       tickets or a similar purpose. .one of the wire hoops              3 informal a large, heavily built person, esp. one who
       15 jcingly: if you lined up our guys against the               on a croquet course.                                              plays steam sport.
         ers, they'd get whupped.                                     2 Cricket each of the sets of three stumps with two              wide-eyed o. ad]. having one's eyes wide open in
           ofl' late 19th tent.: variant of WHip_                     bails across the top at either end of the pitch,                   amazement. • innocent: awide-eyed country boy.
          word o a. Grammar any of a class of English words           defended by a batsman. a the prepared strip of                   wide-ly /'widlU/     - ads. I over a wide area stats

         5d to introduce questions and relative clauses.              ground between these two sets of stumps. . the                     wide interval: he smiled widely and held out hand]
         a main wh-words are why, who, which, what,                   dismissal of a batsman; each of ten dismissals                     a tall man with widely spaced eyes. • to a large
          ore, when, and how.                                         regarded as markings division of aside's innings:                  degree in nature or character (used to describe
                                                                      Darlington won by four wickets.                                    considerable variation or difference): lending
            /]7rs)wi/ . ads, for what reason or purpose: why
         y                                                         - PHRASES a sticky wicket Cricket a pitch that has
                                                                                                                                         policies vary widely between different banks [[as
      did he do It? • wish negative] used to make or agree to a       been drying after rain and is difficult to bat on.
       sggestr1 why don't I give you a lift?                                                                                             sabmodilisr] people in widely different circumstances.
                                                                       • [in sing.] informal a tricky or awkward situation: the          2 over a large area or range; extensively: Deborah
       relalioe ads. (with reference to a reason) on account           problem of who sits where can create a sticky wicket.
        f which; for which: the reason why flu shots need                                                                                has n'aveled widely [[as submsdifier] she was widely
                                                                      take a wicket Cricket (of a bowler or a fielding side)             read. • by many people or in many places: credit
      re peating every year is that the virus changes. u the          dismiss a batsman.
     'sasen for which: each has faced similar hardships,                                                                                 cards are widely accepted.
                                                                   - ORIGIN Middle English (in the sense 'small door
       and perhaps that is why they are friends.                                                                                       wid-en /'widn/ .s. make or become wider: [with sb].[
                                                                      or grille'): from Anglo-Norman French and Old
       sjclam. I expressing surprise or indignation: Why,             Northern French wiket; origin uncertain, usually                   the incentive to dredge and widen the river I [to oh].]
       gatS/ absurd!                                                  referred to the Germanic root of Old Horse vIkja                   his grin widened [ the lane widened out into a small
       2 used to add emphasis to a response: "You think                                                                                  clearing.                                             -
'I                                                                    'to turn, move.' Cricket senses date from the late
      st"WHi, yes."                                                                                                                    - DERIVATIVES wid-en-er a.
                                                                      17th cent.
       i,(pI. whys) a reason or explanation: the whys and                                                                              wide-out /'wid,out/ ' a. a wide receiver.
       oherefores of these procedures need to be explained         wick-et-keep.er /'wikit,kepor/ ' a. Cricket a fielder
       ustudents.                                                    stationed close behind a batsman's wicket and                     wide-rang.ing io. adi covering an extensive range: a
     -PHRASES why so? for what reasoner purpose?                      typically equipped with gloves and pads.                          wide-ranging discussion.
     .0e5tN Old English hwi, hwj? 'by what cause,'                 - DERIVATIVES wick-et-keep-ing a.
                                                                                                                                       wide re-ceiv•er       - n. Football an offensive player who
 '     instrumental case of hwwt 'what,' of Germanic               wick.i.up /'wikb,op/ lo. a. an American Indian hut                    is positioned at a distance from the end and is used
       irign.                                                         consisting of an oval frame covered with brushwood                 primarily as a pats receiver.
      ,lnydah /'(h)wids/ (also whyda) n. an African                   or grass.                                                        wide-screen /'wid,skrén/ (also widescreen) ' adj.
       soeaverb lid, the male of which has a black back and       -ORIGIN Fox 'house;' compare with WIGWAM.
                                                                                                                                         [atlnib.[ designed with or for a screen presenting
         very long black tail used in display flight. • Genus     Wick-low /'wiklO/ a county in eastern Republic of                      a wide field of vision in relation to its height: a
       Vidoa family Ploceidae: several species.                       Ireland, in the province of Leinster. . its county                 widescreen TV.
      •oosN late 18th tent. (originally widow-bird):                  town, on the Irish Sea; pop. 6,930 (2006).                        . n. a movie or television screen presenting a wide
       ajterotion by association with Whidah (now                                                                                        field of vision in relation to its height. U a film
       Oaidah), a town in Benin-                                  wid.der-shins /'wider,sHinz/ (also withershins)
                                                                        - ads, chiefly Scottish in a direction contrary to the sun's
                                                                                                                                         format presenting a wide field of vision in relation
            abbr. • West Indies. • Wisconsin (in official            course, considered as unlucky; counterclockwise.                    to height.
            st use). a Br i t. Women's Institute.                 -ORIGIN early 16th cent.: from Middle Low German                     wide-spread /'wid'spred/ - adj. found or
           Jwik/ v abbr. Women, Infants, and Children (a              weddersins, from Middle High German widersinnes,                   distributed over a large area or number of people:
           sral or state program to ensure proper nutrition          from wider'against' + sin 'direction'; the second                   there was widespread support for the war.
           poor mothers and their children).                         element was associated with Scots sin 'sun.'                      widgeon P,a. variant spelling of WIGEON.
             a /'wiko/ i. a. the religious cult of modern         wide /wid/ ' adj. (wider, widest) I of great or                      widg-et J'wijit/      - a. informal a small gadget or
           :hcrsft, esp. an initiatory tradition founded in           more than average width: a wide road. • (after a                   mechanical device, esp. one whose name is
            land in the mid 20th century and claiming its             measurement and in questions) from side to side: it                unknown or unspecified. • Computing an application,
            ins in pro-Christian pagan religions.                     measures 15 cm long by 12 cm wide how wide do you                  or a component of an interface, that enables a user
           IIVAT5V5S Wiccan adj. & n.                                 think this house is? • open to the full extent: wide               to perform a function or access a service.
            GIN representing Old English wicca 'witch.'              eyes. • considerable: tax revenues have undershot                 - ORIGIN 1930s: perhaps an alteration of GADGET.

             'its j'wiCHe,tb, -Gal a city in southern Kansas,         Treasury projections by a wide margin-
                                                                                                                                       wid-ow /'widb/ o. a. I a woman who has lost her
            he Arkansas River, the largest city in the state;        2 including a great variety of people or things:
                                                                      a wide range of opinion. u spread among a large                    husband by death and has not remarried. u [with
           .366,046 (etc. 2008).                                                                                                         modifier] humorous a woman whose husband is often
                                                                      number of people or avers large area: the business
           14-ta Falls an industrial and commercial city in          is slowly gaining wider acceptance. • [in combination]              away participating in a specified sport or activity: a
           thcentral Texas; pop. 101,202 (eat. 2008).                                                                                    golf widow.
                                                                     extending over the whole of: an industry-wide trend.
           f 15/iS/I e'. n. a strip of porous material up which      3 at a considerable or specified distance from a                    2 Printing a last word or short last line of a paragraph
           lid fuel is drawn by capillary action to the flame         point or mark: Bodie's shot was inches wide. • Baseball            falling at the top of a page or column and considered
             Candle, lamp, or lighter. U Medicine a gauze strip      (of a pitch) outside: the ball was wide of the plate.               undesirable.
                                                                                                                                        - a. [with sbj.[ (usu. as ad]. widowed) make into a
           sited in a wound to drain it.                              • Baseball (of a throw) to either aide of a base: forced
           0th oh].] absorb or draw off (liquid) by capillary        a wide throw to first. • (in field sports) at or near               widow or widower: she had to care for her widowed
           On: these excellent socks will wick away the                                                                                  mother.
                                                                     the side of the field: he played in a wide left position.
            at] [no sbj.l synthetics with hollow fibers that                                                                           - ORIGIN Old English widewe, from an Indo-
                                                                     4 Phonetics another term for LAX.
                                                                  I. ads. I to the full extent: his eyes opened wide-                    European root meaning 'be empty'; compare with
          lEO dip one's wick vulgar slang (of a man) have                                                                                Sanskrit vidh 'be destitute,' Latin viduus 'bereft,
                                                                     2 far from a particular point or mark: a shot that
          I intercourse.                                                                                                                 widowed,' and Greek ditheos 'unmarried man.'
                                                                     went wide to the right. • at or near the side of the
          IN Old English wUoce; related to Dutch wiek                field; toward the sideline: he will play wide on the              wid-ow-er /'widh-ar/ . a. a man who has lost his
          Otmats Wieche 'wick yarn.'                                 right.                                                              wife by death and has not remarried.
                                                                    ' n. Cricket shall that is judged to be too wide of the
            fl.I (in place names) a town, hamlet, or                                                                                   wid.ow-hood /'widh,hOhd/        - n. the state or period
          Ct: Hampton Wick] Warwick_                                 stumps for the batsman to play, for which an extra is               of being a widow or widower.
          dialect a dairy farm.                                      awarded to the batting side.
                                                                  -PHRASEs give someone/something a wide berth                         wid.ow-mak.er . a. informal a thing with the
          15 Old English wtc 'dwelling plate,' probably                                                                                  potential to kill men. • a dead branch caught
           sri Latin vicus 'street, village.'                        see BERTH, wide awake fully awake, wide of the
                                                                     mark a long way away from an intended target. -                     precariously high ins tree which may fall on a
          sd I'wslcid/ - adj. (wickeder, wickedest)-                                                                                     person below.
                                                                     • inaccurate: the accusation was a little wide of
          tMorally wrong: a wicked and unscrupulous                                                                                    wid-ow's mite - a. a small monetary contribution
                                                                     the mark, wide open I fully open: the door was
          nan III intended to or capable of harming                  wide open. 2 (of an issue or a contest) completely                  from someone who is poor. -
          o ne Or Something: he should be punished for
                                                                     unresolved or unpredictable. 3 vulnerable, esp. to                - ORIGIN with biblical allusion to Mark 12:43.
          itked driving. U informal extremely unpleasant:
                                                                     attack.                                                           wid-ow's peak a. aV-nhaped growth of hair
          lothe sun, the wind outside was wicked.                 - DERIVATIVES wide-ness a., wid-ish ad].
          Yfully mischievous: Ben has a wicked sense of                                                                                  toward the Center of the forehead, esp. one left by a
                                                                  -ORIGIN Old English wid'spacious, extensive,' wide                     receding hairline in a man.
               informal excellent; wonderful: Sophie makes
          tI cakes.                                                  'over a large area,' of Germanic origin.                          - ORIGIN mid 19th cent.: so called because it was

          VATtvvs wick.ed.ly adv.                                 wide-an-gle     - adj. (of a lens) having a short focal                formerly believed to be a predictor of widowhood
          IN Middle English: probably from Old English             length and hence a field covering a wide angle.                       for awoman.                                      -

            On1tth' + ED.                                         wide ar-e-a net-work (abbr.: WAN) a. a
                WORD TRENDS See SICK'.                             computer network in which the computers                             PRONUNCIATION KEY sage, up; or over,fur; a hat;
                                                                   connected may be far apart, generally having a                       bare; scar; eleE esee; ifit; thy; l'lGsing;
                                                                   radius of half smile or more. Compare with LOCAL                     B go; b law, for; oi toy; oh good; oh gao; ou oup
                                                                   AREA NETWORK.                                                        TN thin; 'rH chess; ZN vision
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 48 of 130




                  EXHIBIT I
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 49 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 50 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 51 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 52 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 53 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 54 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 55 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 56 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 57 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 58 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 59 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 60 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 61 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 62 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 63 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 64 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 65 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 66 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 67 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 68 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 69 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 70 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 71 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 72 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 73 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 74 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 75 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 76 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 77 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 78 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 79 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 80 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 81 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 82 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 83 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 84 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 85 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 86 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 87 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 88 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 89 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 90 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 91 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 92 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 93 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 94 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 95 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 96 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 97 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 98 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 99 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 100 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 101 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 102 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 103 of 130




                  EXHIBIT J
                                                                           Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 104 of 130



                                                                                               Hardware/Handheld Devices
                                                                                                                             In
Dazzled by your Droid X? Discover                                                                                           Color
                                                                                                                                     Making Everythin
                                                                                                                                                     g Easier!
all its secrets and learn to use its
features — Dan shows you how!




                                                                                                                                           Droid X
Admit it — you’ve always wanted your very own droid to do                        Open the book and find:                                                                       ™
your bidding, haven’t you? Now you have one! With this book to              • All the cool features you paid for
show you how, you will quickly become master of your Droid X,                 and how to use them




                                                                                                                           Droid X
able to set it up just as you choose, cruise the Web and handle
                                                                            • Pointers for extending the life of
e-mail, take photos, tweet on Twitter, get directions, add cool               your Droid X
new apps — oh, and make phone calls.
                                                                            • How to manipulate the Droid X’s
  • Meet your Droid X — install and charge the battery, configure the         touchscreen
    Droid X, explore apps, and use the keyboard
                                                                            • Tips for texting, using e-mail and
  • Communicate — make and receive phone calls, connect to a                  voicemail, and browsing the Web
    wireless network, send multimedia messages, and update your
    Facebook page                                                           • Cool shortcuts that make the




                                                                                                                                ™
                                                                              Droid X more fun
  • The kitchen sync — check out doubleTwist and keep everything up
    to date by syncing your Droid X to your PC                              • Advice on taking and sharing
                                                                              photos and videos
  • Out and about — get where you’re going with maps and directions,
    discover news and weather apps, and take your Droid X to foreign        • How to set privacy and security
    lands                                                                     options
  • Keep the Droid X happy — maintain the phone and battery and             • Apps you can’t live without
    troubleshoot problems



                                                                                                                                     Learn to:
                                                                                                                                     • Set up and configure your Droid X and
                                                                             Go to Dummies.com®                                        synchronize it with your PC
                                                                            for videos, step-by-step examples,
                                                                                    how-to articles, or to shop!                     • Call, set up contacts, text, e-mail,
                                                                                                                                       or do some social networking

                                                                                                                                     • Listen to your favorite tunes or take
                                                                                                                                       amazing photos and videos

                                                                                   $24.99 US / $29.99 CN / £17.99 UK


Dan Gookin is the bestselling author who wrote the original For Dummies
                                                                                ISBN 978-0-470-90319-3                               IN FULL COLOR!
book in 1991. With more than 11 million copies in print, his books have
been translated into 32 languages and explain hardware, software,
smartphones, and other types of technology in plain English. Visit Dan’s                                                             Dan Gookin
Web site at www.wambooli.com.                                                                                                        Bestselling author of PCs For Dummies
                                                                                                                            Gookin   and Laptops For Dummies
                                                                                               Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 105 of 130




           Get More and Do More at Dummies.com®
                                                   Start with FREE Cheat Sheets
                                                   Cheat Sheets include




                                                                                                                                                    Mobile Apps
                                                      • Checklists
                                                      • Charts
                                                      • Common Instructions
                                                      • And Other Good Stuff!

              To access the Cheat Sheet created specifically for this book, go to
                                     www.dummies.com/cheatsheet/droidx



Get Smart at Dummies.com
Dummies.com makes your life easier with 1,000s
of answers on everything from removing wallpaper
to using the latest version of Windows.

Check out our
   • Videos
   • Illustrated Articles                                                                                                              There’s a Dummies App for This and That
   • Step-by-Step Instructions
                                                                                                                                       With more than 200 million books in print and over 1,600 unique
Plus, each month you can win valuable prizes by entering
                                                                                                                                       titles, Dummies is a global leader in how-to information. Now
our Dummies.com sweepstakes. *
                                                                                                                                       you can get the same great Dummies information in an App. With
Want a weekly dose of Dummies? Sign up for Newsletters on                                                                              topics such as Wine, Spanish, Digital Photography, Certification,
  • Digital Photography                                                                                                                and more, you’ll have instant access to the topics you need to
  • Microsoft Windows & Office                                                                                                         know in a format you can trust.
  • Personal Finance & Investing
  • Health & Wellness                                                                                                                  To get information on all our Dummies apps, visit the following:
  • Computing, iPods & Cell Phones
                                                                                                                                       www.Dummies.com/go/mobile from your computer.
  • eBay
  • Internet                                                                                                                           www.Dummies.com/go/iphone/apps from your phone.
  • Food, Home & Garden


Find out “HOW” at Dummies.com
*Sweepstakes not currently available in all countries; visit Dummies.com for official rules.
                 Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 106 of 130




                                                Droid X
                                                          ™



                                                   FOR


                                               DUMmIES
                                                                    ‰




                                                by Dan Gookin




01_903193-ffirs.indd i01_903193-ffirs.indd i                                           8/11/10 2:17 PM8/11/10 2:17 PM
                  Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 107 of 130




                      Droid™ X For Dummies®
                      Published by
                      Wiley Publishing, Inc.
                      111 River Street
                      Hoboken, NJ 07030-5774
                      www.wiley.com
                      Copyright © 2010 by Wiley Publishing, Inc., Indianapolis, Indiana
                      Published by Wiley Publishing, Inc., Indianapolis, Indiana
                      Published simultaneously in Canada
                      No part of this publication may be reproduced, stored in a retrieval system or transmitted in any form or
                      by any means, electronic, mechanical, photocopying, recording, scanning or otherwise, except as permit-
                      ted under Sections 107 or 108 of the 1976 United States Copyright Act, without either the prior written
                      permission of the Publisher, or authorization through payment of the appropriate per-copy fee to the
                      Copyright Clearance Center, 222 Rosewood Drive, Danvers, MA 01923, (978) 750-8400, fax (978) 646-8600.
                      Requests to the Publisher for permission should be addressed to the Permission Department, John Wiley
                      & Sons, Inc., 111 River Street, Hoboken, NJ 07030, (201) 748-6011, fax (201) 748-6008, or online at http://
                      www.wiley.com/go/permissions.
                      Trademarks: Wiley, the Wiley Publishing logo, For Dummies, the Dummies Man logo, A Reference for the
                      Rest of Us!, The Dummies Way, Dummies Daily, The Fun and Easy Way, Dummies.com, Making Everything
                      Easier, and related trade dress are trademarks or registered trademarks of John Wiley & Sons, Inc. and/
                      or its affiliates in the United States and other countries, and may not be used without written permission.
                      Droid is a trademark of Lucasfilm Ltd. All other trademarks are the property of their respective owners.
                      Wiley Publishing, Inc., is not associated with any product or vendor mentioned in this book.

                       LIMIT OF LIABILITY/DISCLAIMER OF WARRANTY: THE PUBLISHER AND THE AUTHOR MAKE NO
                       REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE ACCURACY OR COMPLETENESS OF
                       THE CONTENTS OF THIS WORK AND SPECIFICALLY DISCLAIM ALL WARRANTIES, INCLUDING WITH-
                       OUT LIMITATION WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE. NO WARRANTY MAY BE
                       CREATED OR EXTENDED BY SALES OR PROMOTIONAL MATERIALS. THE ADVICE AND STRATEGIES
                       CONTAINED HEREIN MAY NOT BE SUITABLE FOR EVERY SITUATION. THIS WORK IS SOLD WITH THE
                       UNDERSTANDING THAT THE PUBLISHER IS NOT ENGAGED IN RENDERING LEGAL, ACCOUNTING, OR
                       OTHER PROFESSIONAL SERVICES. IF PROFESSIONAL ASSISTANCE IS REQUIRED, THE SERVICES OF
                       A COMPETENT PROFESSIONAL PERSON SHOULD BE SOUGHT. NEITHER THE PUBLISHER NOR THE
                       AUTHOR SHALL BE LIABLE FOR DAMAGES ARISING HEREFROM. THE FACT THAT AN ORGANIZA-
                       TION OR WEBSITE IS REFERRED TO IN THIS WORK AS A CITATION AND/OR A POTENTIAL SOURCE
                       OF FURTHER INFORMATION DOES NOT MEAN THAT THE AUTHOR OR THE PUBLISHER ENDORSES
                       THE INFORMATION THE ORGANIZATION OR WEBSITE MAY PROVIDE OR RECOMMENDATIONS IT
                       MAY MAKE. FURTHER, READERS SHOULD BE AWARE THAT INTERNET WEBSITES LISTED IN THIS
                       WORK MAY HAVE CHANGED OR DISAPPEARED BETWEEN WHEN THIS WORK WAS WRITTEN AND
                       WHEN IT IS READ.

                      For general information on our other products and services, please contact our Customer Care
                      Department within the U.S. at 877-762-2974, outside the U.S. at 317-572-3993, or fax 317-572-4002.
                      For technical support, please visit www.wiley.com/techsupport.
                      Wiley also publishes its books in a variety of electronic formats. Some content that appears in print may
                      not be available in electronic books.
                      Library of Congress Control Number: 2010932456
                      ISBN: 978-0-470-90319-3
                      Manufactured in the United States of America
                      10 9 8 7 6 5 4 3 2 1




01_903193-ffirs.indd ii01_903193-ffirs.indd ii                                                                                      8/11/10 2:17 PM8/11/10 2:17 PM
               Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 108 of 130




    42             Part I: Hello, Droid X


                   There’s No Screen Like Home
                                   The first thing you see after you unlock your Droid X is the Home screen, illus-
                                   trated in Figure 3-2. The Home screen is also the location you go to whenever
                                   you end a call or quit an application.


                                                                   Phone status

                                                 Notifications              Current time

                                   Status bar

                                                                                           Widget




                                   Wallpaper




                                                                                           Application icons




                                                Phone Dialer     Launcher    Contacts

                                   Figure 3-2: The Home screen.


                                   Here are the key items to notice on the Home screen (refer to Figure 3-2):

                                   Status bar: The top of the Home screen is a thin, informative strip I call the status
                                   bar. It contains notification icons and status icons, plus the current time.

                                   Notification icons: These icons come and go, depending on what happens
                                   in your digital life. For example, a new icon appears whenever you receive a
                                   new email message or have a pending appointment. The section “Reviewing
                                   notifications,” later in this chapter, describes how to deal with notifications.




07_903193-ch03.indd 4207_903193-ch03.indd 42                                                                               8/11/10 2:18 PM8/11/10 2:18 PM
               Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 109 of 130




                                                                                 Chapter 3: The Basic Droid X Tour      43
                                   Status icons: These icons represent the phone’s current condition, such as the
                                   type of network it’s connected to, its signal strength, and its battery status, as
                                   well as whether the speaker has been muted or a Wi-Fi network is connected.

                                   Widgets: A widget is a teensy program that can display information, let you
                                   control the phone, access features, or do something purely amusing. You can
                                   read more about widgets in Chapter 21.

                                   Application icons: The meat of the meal on the Home screen plate is the col-
                                   lection of application icons. Touching an icon runs the program.

                                   Launcher: Touching the Launcher button icon displays the Applications
                                   Tray, a scrolling list of all applications installed on your phone. The section
                                   “The Applications Tray,” later in this chapter, describes how it works.

                                   And now, the secret: The Home screen is seven times wider than what you
                                   see on the front of your Droid X. It has left and right wings to the Home
                                   screen, as illustrated in Figure 3-3.


                                                                    Main Home
                                Way too many widgets                 screen                Way too many widgets




                                                       Use dots to hop between Home screens.

                   Figure 3-3: All the Home screens.


                                   To view the left and right sides of the Home screen, swipe your finger left or
                                   right across the touchscreen display. The Home screen slides over one page
                                   in each direction every time you swipe.

                                   The wider Home screen gives you more opportunities to place applications
                                   and widgets. As shown in Figure 3-3, the Droid X Home screens hold a lot of
                                   widgets. Refer to Chapter 21 for information about deleting widgets you don’t
                                   need and for other information about customizing the Home screen.

                                      ✓ Touching part of the Home screen that doesn’t feature an icon or a
                                        control doesn’t do anything — unless you’re using the Live Wallpaper
                                        feature. In that case, touching the screen changes the wallpaper in some




07_903193-ch03.indd 4307_903193-ch03.indd 43                                                                            8/11/10 2:18 PM8/11/10 2:18 PM
               Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 110 of 130




    44             Part I: Hello, Droid X

                                          way, depending on the selected wallpaper. You can read more about
                                          Live Wallpaper in Chapter 21.
                                      ✓ The variety of notification and status icons is broad. You see the icons
                                        referenced in appropriate sections throughout this book.
                                      ✓ No matter which part of the Home screen you’re viewing, the top part of
                                        the touchscreen stays the same — the status bar always displays notifi-
                                        cation and status icons and the time.
                                      ✓ To return to the Home screen at any time, press the Home soft button.



                   I’ve Been Working on the Home Screen
                                   I recommend getting to know three basic Home screen operations: reviewing
                                   notifications, starting applications, and accessing widgets.


                                   Reviewing notifications
                                   Notifications appear as icons at the top of the Home screen, as illustrated earlier,
                                   in Figure 3-2. To see the actual notifications, peel down the top part of the
                                   screen, as shown in Figure 3-4.


                                                                          Touch here.

                                               Notification icons




                                        Drag your finger down
                                   to display the notifications.




                                   Figure 3-4: Accessing notifications.




07_903193-ch03.indd 4407_903193-ch03.indd 44                                                                              8/11/10 2:18 PM8/11/10 2:18 PM
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 111 of 130




                 EXHIBIT K
              Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 112 of 130




      answer mode                                                                                                        Apache     A
answer mode n. A setting that allows a modem to answer                lotion, or other special-purpose device. See also static2,
an incoming call automatically. It is used in all fax                 static electricity.
machines. Also called: auto answer.                                   antivirus program n. A computer program that scans a
answer-only modem n. A modem that can receive but                     computer’s memory and mass storage to identify, isolate,
not originate calls.                                                  and eliminate viruses, and that examines incoming files
answer/originate modem n. A modem that can both                       for viruses as the computer receives them.
send and receive calls—the most common type of modem                  anti-worm n. See automatic patching, do-gooder virus.
in use.                                                               anycasting n. Communication between a single sender
antialiasing n. A software technique for smoothing the                and the nearest receiver in a group. In IPv6, anycasting
jagged appearance of curved or diagonal lines caused by               enables one host to initiate the updating of routing tables
poor resolution on a display screen. Methods of anti-alias-           for a group of hosts. See also IPv6. Compare multicasting,
ing include surrounding pixels with intermediate shades               unicast.
and manipulating the size and horizontal alignment of                 any key n. Any random key on a computer keyboard.
pixels. See the illustration. See also dithering. Compare             Some programs prompt the user to “press any key” to con-
aliasing.                                                             tinue. It does not matter which key the user presses. There
                                                                      is no key on the keyboard called Any.
                                                                      any-to-any connectivity n. The property of an integrated
                                                                      computer network environment where it is possible to
                                                                      share data across multiple protocols, host types, and net-
Antialiasing. The image on the right shows the result of anti-
f0agn09.eps


                                                                      work topologies.
aliasing through the use of higher resolution.
                                                                      AOL n. See America Online.
antiglare or anti-glare adj. Pertaining to any measure
                                                                      AOL Instant Messenger n. See AIM.
taken to reduce reflections of external light on a monitor
screen. The screen may be coated with a chemical (which               AOL NetFind n. Resident Web-finding tool of America
may reduce its brightness), covered with a polarizing fil-            Online (AOL) information service. Searches by keyword
ter, or simply rotated so that external light is not reflected        and concept. Using Intelligent Concept Extraction (ICE)
into the user’s eye.                                                  and Excite technology, this tool finds relationships
                                                                      between words and ideas; for example, between “elderly
anti-replay n. An IP packet–level security feature that
                                                                      people” and “senior citizen.” See also Excite, Intelligent
prevents packets that have been intercepted and changed
                                                                      Concept Extraction.
from being inserted into the data stream. Anti-replay cre-
ates a security association between a source and destina-             APA n. See all points addressable.
tion computer, with each agreeing on a numbering                      Apache n. A free open-source HTTP (Web) server intro-
sequence for transmitted packets. The anti-replay mecha-              duced in 1995 by the Apache Group as an extension to,
nism detects packets tagged with numbers that fall outside            and improvement of, the National Center for Supercom-
the accepted sequence, discards them, sends an error mes-             puting Applications’ earlier HTTPd (version 1.3). Apache
sage, and logs the event. The anti-replay protocol is                 is popular on UNIX-based systems, including Linux, and
included as part of the IPSec standard. See also IPSec.               also runs on Windows NT and other operating systems,
antistatic device n. A device designed to minimize                    such as BeOS. Because the server was based on existing
shocks caused by the buildup of static electricity, which             code with a series of patches, it became known as “A
can disrupt computer equipment or cause data loss. An                 Patchy server,” which led to the official name Apache. See
antistatic device may take the form of a floor mat, a wrist-          also HTTPd.
band with a wire attached to the workstation, a spray, a




                                                                 29
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 113 of 130




                 EXHIBIT L
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 114 of 130
Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 115 of 130
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 116 of 130
                                                         Apache: The Definitive Guide



    Preface                                                                1
           Who Wrote Apache, and Why?
           Conventions Used in This Book
           Organization of This Book
           Acknowledgments

1   Getting Started                                                        7
    1.1    How Does Apache Work?
    1.2    What to Know About TCP/IP
    1.3    How Does Apache Use TCP/IP?
    1.4    What the Client Does
    1.5    What Happens at the Server End?
    1.6    Which Unix?
    1.7    Which Apache?
    1.8    Making Apache Under Unix
    1.9    Apache Under Windows
    1.10   Apache Under BS2000/OSD and AS/400

2   Our First Web Site                                                    24
    2.1    What Is a Web Site?
    2.2    Apache's Flags
    2.3    site.toddle
    2.4    Setting Up a Unix Server
    2.5    Setting Up a Win32 Server

3   Toward a Real Web Site                                                37
    3.1    More and Better Web Sites: site.simple
    3.2    Butterthlies, Inc., Gets Going
    3.3    Block Directives
    3.4    Other Directives
    3.5    Two Sites and Apache
    3.6    Controlling Virtual Hosts on Unix
    3.7    Controlling Virtual Hosts on Win32
    3.8    Virtual Hosts
    3.9    Two Copies of Apache
    3.10   HTTP Response Headers
    3.11   Options
    3.12   Restarts
    3.13   .htaccess
    3.14   CERN Metafiles
    3.15   Expirations

4   Common Gateway Interface (CGI)                                        59
    4.1    Turning the Brochure into a Form
    4.2    Writing and Executing Scripts
    4.3    Script Directives
    4.4    Useful Scripts
    4.5    Debugging Scripts
    4.6    Setting Environment Variables
    4.7    suEXEC on Unix
    4.8    Handlers
    4.9    Actions

5   Authentication                                                        79
    5.1    Authentication Protocol
    5.2    Authentication Directives
    5.3    Passwords Under Unix
    5.4    Passwords Under Win32
    5.5    New Order Form
    5.6    Order, Allow, and Deny
    5.7    Digest Authentication
    5.8    Anonymous Access
    5.9    Experiments
    5.10   Automatic User Information
    5.11   Using .htaccess Files
    5.12   Overrides

6   MIME, Content and Language Negotiation                                98
    6.1    MIME Types
    6.2    Content Negotiation
    6.3    Language Negotiation
    6.4    Type Maps
    6.5    Browsers and HTTP/1.1
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 117 of 130
                                                              Apache: The Definitive Guide




7   Indexing                                                                 104
    7.1     Making Better Indexes in Apache
    7.2     Making Our Own Indexes
    7.3     Imagemaps

8   Redirection                                                              116
    8.1     ScriptAlias
    8.2     ScriptAliasMatch
    8.3     Alias
    8.4     AliasMatch
    8.5     UserDir
    8.6     Redirect
    8.7     RedirectMatch
    8.8     Rewrite
    8.9     Speling

9   Proxy Server                                                             125
    9.1     Proxy Directives
    9.2     Caching
    9.3     Setup

10 Server-Side Includes                                                      131
    10.1    File Size
    10.2    File Modification Time
    10.3    Includes
    10.4    Execute CGI
    10.5    Echo
    10.6    XBitHack
    10.7    XSSI

11 What's Going On?                                                          136
    11.1    AddModuleInfo
    11.2    Status
    11.3    Server Status
    11.4    Server Info
    11.5    Logging the Action

12 Extra Modules                                                             144
    12.1    Authentication
    12.2    Blocking Access
    12.3    Counters
    12.4    Faster CGI Programs
    12.5    FrontPage from Microsoft
    12.6    Languages and Internationalization
    12.7    Server-Side Scripting
    12.8    Throttling Connections
    12.9    URL Rewriting
    12.10   Miscellaneous
    12.11   MIME Magic
    12.12   DSO

13 Security                                                                  151
    13.1    Internal and External Users
    13.2    Apache's Security Precautions
    13.3    Binary Signatures, Virtual Cash
    13.4    Firewalls
    13.5    Legal Issues
    13.6    Secure Sockets Layer: How to Do It
    13.7    Apache-SSL's Directives
    13.8    Cipher Suites
    13.9    SSL and CGI

14 The Apache API                                                            173
    14.1    Pools
    14.2    Per-Server Configuration
    14.3    Per-Directory Configuration
    14.4    Per-Request Information
    14.5    Access to Configuration and Request Information
    14.6    Functions

15 Writing Apache Modules                                                    220
    15.1    Overview
    15.2    Status Codes
    15.3    The Module Structure
    15.4    A Complete Example
    15.5    General Hints
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 118 of 130
                                                                                     Apache: The Definitive Guide




A   Support Organizations                                                                           245

B   The echo Program                                                                                246

C   NCSA and Apache Compatibility                                                                   248

D   SSL Protocol                                                                                    249
    D.1     Handshake Protocol
    D.2     Protecting Application Data
    D.3     Final Notes

E   Sample Apache Log                                                                               253

    Colophon                                                                                        259




The freeware Apache web server runs on about half of the world's existing web sites, and it is rapidly
increasing in popularity. Apache: The Definitive Guide, written and reviewed by key members of the Apache
Group, is the only complete guide on the market today that describes how to obtain, set up, and secure the
Apache software.

Apache was originally based on code and ideas found in the most popular HTTP server of the time: NCSA httpd
1.3 (early 1995). It has since evolved into a far superior system that can rival (and probably surpass) almost
any other UNIX-based HTTP server in terms of functionality, efficiency, and speed. The new version now
includes support for Win32 systems. This new second edition of Apache: The Definitive Guide fully describes
Windows support and all the other Apache 1.3 features. Contents include:


    •     The history of the Apache Group

    •     Obtaining and compiling the server

    •     Configuring and running Apache on UNIX and Windows, including such topics as directory structures,
          virtual hosts, and CGI programming

    •     The Apache 1.3 Module API

    •     Apache security

    •     A complete list of configuration directives

    •     A complete demo of a sample web site

With Apache: The Definitive Guide, web administrators new to Apache can get up to speed more quickly than
ever before by working through the tutorial demo. Experienced administrators and CGI programmers, and web
administrators moving from UNIX to Windows, will find the reference sections indispensable. Apache: The
Definitive Guide is the definitive documentation for the world's most popular web server.
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 119 of 130
                                                                                          Apache: The Definitive Guide

Preface

Apache: The Definitive Guide is principally about the Apache web server software. We explain what a web
server is and how it works, but our assumption is that most of our readers have used the World Wide Web and
understand in practical terms how it works, and that they are now thinking about running their own servers to
offer material to the hungry masses.

This book takes the reader through the process of acquiring, compiling, installing, configuring, and modifying
Apache. We exercise most of the package's functions by showing a set of example sites that take a reasonably
typical web business - in our case, a postcard publisher - through a process of development and increasing
complexity. However, we have deliberately not tried to make each site more complicated than the last. Most of
the chapters refer to an illustrative site that is as simple as we could make it. Each site is pretty well self-
contained so that the reader can refer to it while following the text without having to disentangle the meat
there from extraneous vegetables. If desired, it is perfectly possible to install and run each site on a suitable
system.

Perhaps it is worth saying what this book is not. It is not a manual, in the sense of formally documenting every
command - such a manual exists on the Apache site and has been much improved with Version 1.3; we
assume that if you want to use Apache, you will download it and keep it at hand. Rather, if the manual is a
roadmap that tells you how to get somewhere, this book tries to be a tourist guide that tells you why you
might want to make the journey.

It also is not a book about HTML or creating web pages, or one about web security or even about running a
web site. These are all complex subjects that should either be treated thoroughly or left alone. A compact,
readable book that dealt thoroughly with all these topics would be most desirable.

A webmaster's library, however, is likely to be much bigger. It might include books on the following topics:


      •   The Web and how it works

      •   HTML - what you can do with it

      •   How to decide what sort of web site you want, how to organize it, and how to protect it

      •   How to implement the site you want using one of the available servers (for instance, Apache)

      •   Handbooks on Java, Perl, and other languages

      •   Security

Apache: The Definitive Guide is just one of the six or so possible titles in the fourth category.

Apache is a versatile package and is becoming more versatile every day, so we have not tried to illustrate
every possible combination of commands; that would require a book of a million pages or so. Rather, we have
tried to suggest lines of development that a typical webmaster should be able to follow once an understanding
of the basic concepts is achieved.

As with the first edition, writing the book was something of a race with Apache's developers. We wanted to be
ready as soon as Version 1.3 was stable, but not before the developers had finished adding new features.
Unfortunately, although 1.3 was in "feature freeze" from early 1998 on, we could not be sure that new features
might not become necessary to fix newly discovered problems.

In many of the examples that follow, the motivation for what we make Apache do is simple enough and
requires little explanation (for example, the different index formats in Chapter 7). Elsewhere, we feel that the
webmaster needs to be aware of wider issues (for instance, the security issues discussed in Chapter 13) before
making sensible decisions about his or her site's configuration, and we have not hesitated to branch out to deal
with them.




                                                                                                                page 1
       Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 120 of 130
                                                                                                         Apache: The Definitive Guide

Who Wrote Apache, and Why?

Apache gets its name from the fact that it consists of some existing code plus some patches. The FAQ1 thinks
that this is cute; others may think it's the sort of joke that gets programmers a bad name. A more responsible
group thinks that Apache is an appropriate title because of the resourcefulness and adaptability of the
American Indian tribe.

You have to understand that Apache is free to its users and is written by a team of volunteers who do not get
paid for their work. Whether or not they decide to incorporate your or anyone else's ideas is entirely up to
them. If you don't like this, feel free to collect a team and write your own web server.

The first web server was built by the British physicist Tim Berners-Lee at CERN, the European Centre for
Nuclear Research at Geneva, Switzerland. The immediate ancestor of Apache was built by the U.S. government
in the person of NCSA, the National Center for Supercomputing Applications. This fine body is not to be
confused with the National Computing Security Agency or the North Carolina Schools Association. Because this
code was written with (American) taxpayers' money, it is available to all; you can, if you like, download the
source code in C from www.ncsa.uiuc.edu, paying due attention to the license conditions.

There were those who thought that things could be done better, and in the FAQ for Apache (at
http://www.apache.org) we read:

...Apache was originally based on code and ideas found in the most popular HTTP server of the time, NCSA
httpd 1.3 (early 1995).

That phrase "of the time" is nice. It usually refers to good times back in the 1700s or the early days of
technology in the 1900s. But here it means back in the deliquescent bogs of a few years ago!

While the Apache site is open to all, Apache is written by an invited group of (we hope) reasonably good
programmers. One of the authors of this book, Ben, is a member of this group.

Why do they bother? Why do these programmers, who presumably could be well paid for doing something
else, sit up nights to work on Apache for our benefit? There is no such thing as a free lunch, so they do it for a
number of typically human reasons. One might list, in no particular order:


        •     They want to do something more interesting than their day job, which might be writing stock
              control packages for BigBins, Inc.

        •     They want to be involved on the edge of what is happening. Working on a project like this is a
              pretty good way to keep up-to-date. After that comes consultancy on the next hot project.

        •     The more worldly ones might remember how, back in the old days of 1995, quite a lot of the people
              working on the web server at NCSA left for a thing called Netscape and became, in the passage of
              the age, zillionaires.

        •     It's fun. Developing good software is interesting and amusing and you get to meet and work with
              other clever people.

        •     They are not doing the bit that programmers hate: explaining to end users why their treasure isn't
              working and trying to fix it in 10 minutes flat. If you want support on Apache you have to consult
              one of several commercial organizations (see Appendix A), who, quite properly, want to be paid for
              doing the work everyone loathes.




1
    FAQ is netspeak for Frequently Asked Questions. Most sites/subjects have an FAQ file that tells you what the thing is, why it is,
    and where it is going. It is perfectly reasonable for the newcomer to ask for the FAQ to look up anything new to him or her, and
    indeed this is a sensible thing to do, since it reduces the number of questions asked. Apache's FAQ can be found at
    http://www.apache.org/docs/FAQ.html.

                                                                                                                                page 2
     Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 121 of 130
                                                                                        Apache: The Definitive Guide


Conventions Used in This Book

This section covers the various conventions used in this book.

Typographic Conventions

Constant Width


            Used for HTTP headers, status codes, MIME content types, directives in configuration files, commands,
            options/switches, functions, methods, variable names, and code within body text

Constant Width Bold


            Used in code segments to indicate input to be typed in by the user

Constant Width Italic


            Used for replaceable items in code and text

Italic

            Used for filenames, pathnames, newsgroup names, Internet addresses (URLs), email addresses,
            variable names (except in examples), terms being introduced, program names, subroutine names,
            CGI script names, hostnames, usernames, and group names

Icons


         Text marked with this icon applies to the Unix version of Apache.


          Text marked with this icon applies to the Win32 version of Apache.



                   The owl symbol designates a note relating to the surrounding text.




                   The turkey symbol designates a warning related to the surrounding text.




Pathnames

We use the text convention ... / to indicate your path to the demonstration sites, which may well be different
from ours. For instance, on our Apache machine, we kept all the demonstration sites in the directory
/usr/www. So, for example, our path would be /usr/www/site.simple. You might want to keep the sites
somewhere other than /usr/www, so we refer to the path as ... /site.simple.

Don't type .../ into your computer. The attempt will upset it!




                                                                                                              page 3
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 122 of 130
                                                                                        Apache: The Definitive Guide

Directives

Apache is controlled through roughly 150 directives. For each directive, a formal explanation is given in the
following format:

Directive

Syntax
Where used


An explanation of the directive is located here.

So, for instance, we have the following directive:

ServerAdmin

ServerAdmin email address
Server config, virtual host


ServerAdmin gives the email address for correspondence. It automatically generates error messages so the user
has someone to write to in case of problems.

The "where used" line explains the appropriate environment for the directive. This will become clearer later.




Organization of This Book

The chapters that follow and their contents are listed here:

Chapter 1

         Covers web servers, how Apache works, TCP/IP, HTTP, hostnames, what a client does, what happens
         at the server end, choosing a Unix version, and compiling and installing Apache under both Unix and
         Win32.

Chapter 2

         Discusses getting Apache to run, creating Apache users, runtime flags, permissions, and site.simple.

Chapter 3

         Introduces a demonstration business, Butterthlies, Inc.; some HTML; default indexing of web pages;
         server housekeeping; and block directives.

Chapter 4

         Demonstrates aliases, logs, HTML forms, shell script, a CGI in C, environment variables, and adapting
         to the client's browser.

Chapter 5

         Explains controlling access, collecting information about clients, cookies, DBM control, digest
         authentication, and anonymous access.

Chapter 6

         Covers content and language arbitration, type maps, and expiration of information.

Chapter 7

         Discusses better indexes, index options, your own indexes, and imagemaps.




                                                                                                              page 4
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 123 of 130
                                                                                         Apache: The Definitive Guide

Chapter 8

        Describes Alias, ScriptAlias, and the amazing Rewrite module.

Chapter 9

        Covers remote proxies and proxy caching.

Chapter 10

        Explains runtime commands in your HTML and XSSI - a more secure server-side include.

Chapter 11

        Covers server status, logging the action, and configuring the log files.

Chapter 12

        Discusses authentication, blocking, counters, faster CGI, languages, server-side scripting, and URL
        rewriting.

Chapter 13

        Discusses Apache's security precautions, validating users, binary signatures, virtual cash, certificates,
        firewalls, packet filtering, secure sockets layer (SSL), legal issues, patent rights, national security, and
        Apache-SSL directives.

Chapter 14

        Describes pools; per-server, per-directory, and per-request information; functions; warnings; and
        parsing.

Chapter 15

        Covers status codes; module structure; the command table; the initializer, translate name, check
        access, check user ID, check authorization and check type routines; prerun fixups; handlers; the
        logger; and a complete example.

Appendix A

        Provides a list of commercial service and/or consultation providers.

Appendix B

        Provides a listing of echo.c.

Appendix C

        Contains Apache Group internal mail discussing NCSA/Apache compatibility issues.

Appendix D

        Provides the SSL specification.

Appendix E

        Contains a listing of the full log file referenced in Chapter 11.

In addition, the Apache Quick Reference Card provides an outline of the Apache 1.3.4 syntax.




                                                                                                               page 5
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 124 of 130
                                                                                      Apache: The Definitive Guide

Acknowledgments

First, thanks to Robert S. Thau, who gave the world the Apache API and the code that implements it, and to
the Apache Group, who worked on it before and have worked on it since. Thanks to Eric Young and Tim Hudson
for giving SSLeay to the Web.

Thanks to Bryan Blank, Aram Mirzadeh, Chuck Murcko, and Randy Terbush, who read early drafts of the first
edition text and made many useful suggestions; and to John Ackermann, Geoff Meek, and Shane Owenby, who
did the same for the second edition. Thanks to Paul C. Kocher for allowing us to reproduce SSL Protocol,
Version 3.0, in Appendix D, and to Netscape Corporation for allowing us to reproduce echo.c in Appendix B.

We would also like to offer special thanks to Andrew Ford for giving us permission to reprint his Apache Quick
Reference Card.

Many thanks to Robert Denn, our editor at O'Reilly, who patiently turned our text into a book - again. The two
layers of blunders that remain are our own contribution.

And finally, thanks to Camilla von Massenbach and Barbara Laurie, who have continued to put up with us while
we rewrote this book.




                                                                                                            page 6
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 125 of 130
                                                                                          Apache: The Definitive Guide



Chapter 9. Proxy Server

An important concern on the Web is keeping the Bad Guys out of your network (see Chapter 13). One
established technique is to keep the network hidden behind a firewall; this works well, but as soon as you do it,
it also means that everyone on the same network suddenly finds that their view of the Net has disappeared
(rather like people living near Miami Beach before and after the building boom). This becomes an urgent issue
at Buttherthlies, Inc., as competition heats up and naughty-minded Bad Guys keep trying to break our security
and get in. We install a firewall and, anticipating the instant outcries from the marketing animals who need to
get out on the Web and surf for prey, we also install a proxy server to get them out there.

So, in addition to the Apache that serves clients visiting our sites and is protected by the firewall, we need a
copy of Apache to act as a proxy server to let us, in our turn, access other sites out on the Web. Without the
proxy server, those inside are safe but blind.




9.1 Proxy Directives

We are not concerned here with firewalls, so we take them for granted. The interesting thing is how we
configure the proxy Apache to make life with a firewall tolerable to those behind it.

site.proxy has three subdirectories: cache, proxy, real. The Config file from ... /site. proxy/proxy is as follows:

User webuser
Group webgroup
ServerName www.butterthlies.com
Port 8000
ProxyRequests on
CacheRoot /usr/www/site.proxy/cache
CacheSize 100000


The points to notice are that:


      •    On this site we use ServerName www.butterthlies.com.

      •    The Port number is set to 8000 so that we can change proxies without having to change users'
           Configs.

      •    We turn ProxyRequests on and provide a directory for the cache, which we will discuss later in this
           chapter.

      •    CacheRoot is set up in a special directory.

      •    CacheSize is set to 100000 kilobytes.


9.1.1 ProxyRequests

ProxyRequests [on|off]
Default: off
Server config


This directive turns proxy serving on. Even if ProxyRequests is off, ProxyPass directives are still honored.

9.1.2 ProxyRemote

ProxyRemote remote-server = protocol://hostname[:port]
Server config


This directive defines remote proxies to this proxy. remote-server is either the name of a URL scheme that the
remote server supports, a partial URL for which the remote server should be used, or " * " to indicate that the
server should be contacted for all requests. protocol is the protocol that should be used to communicate with
the remote server. Currently, only HTTP is supported by this module. For example:

ProxyRemote ftp http://ftpproxy.mydomain.com:8080
  ProxyRemote http://goodguys.com/ http://mirrorguys.com:8000
  ProxyRemote * http://cleversite.com




                                                                                                               page 125
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 126 of 130
                                                                                          Apache: The Definitive Guide



9.1.3 ProxyPass

ProxyPass path url
Server config


This command runs on an ordinary server and translates requests for a named directory and below to a
demand to a proxy server. So, on our ordinary Butterthlies site, we might want to pass requests to /secrets
onto a proxy server darkstar.com:

ProxyPass /secrets http://darkstar.com


Unfortunately, this is less useful than it might appear, since the proxy does not modify the HTML returned by
darkstar.com. This means that URLs embedded in the HTML will refer to documents on the main server unless
they have been written carefully. For example, suppose a document one.html is stored on darkstar.com with
the URL http://darkstar.com/one.html, and we want it to refer to another document in the same directory.
Then the following links will work, when accessed as http://www.butterthlies.com/secrets/one.html:

<A HREF="two.html">Two</A>
<A HREF="/secrets/two.html">Two</A>
<A HREF="http://darkstar.com/two.html">Two</A>


But this example will not work:

<A HREF="/two.html">Not two</A>


When accessed directly, through http://darkstar.com/one.html, these links work:

<A HREF="two.html">Two</A>
<A HREF="/two.html">Two</A>
<A HREF="http://darkstar.com/two.html">Two</A>


But the following doesn't:

<A HREF="/secrets/two.html">Two</A>


9.1.4 ProxyDomain

ProxyDomain Domain
Server config


This directive is only useful for Apache proxy servers within intranets. The ProxyDomain directive specifies the
default domain to which the Apache proxy server will belong. If a request to a host without a domain name is
encountered, a redirection response to the same host with the configured Domain appended will be generated.

9.1.5 NoProxy

NoProxy { Domain | SubNet | IpAddr | Hostname }
Server config


This directive is only useful for Apache proxy servers within intranets. The NoProxy directive specifies a list of
subnets, IP addresses, hosts, and/or domains, separated by spaces. A request to a host that matches one or
more of these is always served directly, without forwarding to the configured ProxyRemote proxy server(s).

9.1.6 ProxyPassReverse

ProxyPassReverse path url
Server config, virtual host


A reverse proxy is a way to share load between several servers - the frontend server simply accepts requests
and forwards them to one of several backend servers. The optional module mod_rewrite has some special stuff
in it to support this. This directive lets Apache adjust the URL in the Location response header. If a ProxyPass
(or mod_rewrite) has been used to do reverse proxying, then this directive will rewrite Location headers
coming back from the reverse proxied server so that they look as if they came from somewhere else (normally
this server, of course).




                                                                                                             page 126
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 127 of 130
                                                                                         Apache: The Definitive Guide

9.2 Caching

Another reason for using a proxy server is to cache data from the Web to save the bandwidth of the world's
sadly overloaded telephone systems and therefore to improve access time on our server.

The directive CacheRoot, cunningly inserted in the Config file shown earlier, and the provision of a properly
permissioned cache directory allow us to show this happening. We start by providing the directory ...
/site.proxy/cache, and Apache then improves on it with some sort of directory structure like ...
/site.proxy/cache/d/o/j/gfqbZ@49rZiy6LOCw.

The file gfqbZ@49rZiy6LOCw contains the following:

320994B6 32098D95 3209956C 00000000 0000001E
X-URL: http://192.168.124.1/message
HTTP/1.0 200 OK
Date: Thu, 08 Aug 1996 07:18:14 GMT
Server: Apache/1.1.1
Content-length: 30
Last-modified Thu, 08 Aug 1996 06:47:49 GMT
I am a web site far out there


Next time someone wants to access http://192.168.124.1/message, the proxy server does not have to lug
bytes over the Web; it can just go and look it up.

There are a number of housekeeping directives that help with caching.

9.2.1 CacheRoot

CacheRoot directory
Default: none
Server config, virtual host


Sets the directory to contain cache files - must be writable by Apache.

9.2.2 CacheSize

CacheSize size_in_kilobytes
Default: 5
Server config, virtual host


This directive sets the size of the cache area in kilobytes. More may be stored, but garbage collection reduces
it to less than the set number.

9.2.3 CacheGcInterval

CacheGcInterval hours
Default: never
Server config, virtual host


This directive specifies how often, in hours, Apache checks the cache and does a garbage collection if the
amount of data exceeds CacheSize.

9.2.4 CacheMaxExpire

CacheMaxExpire hours
Default: 24
Server config, virtual host


This directive specifies how long cached documents are retained. This limit is enforced even if a document is
supplied with an expiration date that is further in the future.




                                                                                                            page 127
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 128 of 130
                                                                                         Apache: The Definitive Guide

9.2.5 CacheLastModifiedFactor

CacheLastModifiedFactor factor
Default: 0.1
Server config, virtual host


If no expiration time is supplied with the document, then estimate one by multiplying the time since last
modification by factor. CacheMaxExpire takes precedence.

9.2.6 CacheDefaultExpire

CacheDefaultExpire hours
Default: 1
Server config, virtual host


If the document is fetched by a protocol that does not support expiration times, use this number.
CacheMaxExpire does not override it.


9.2.7 CacheDirLevels and CacheDirLength

CacheDirLevels number
Default: 3
CacheDirLength number
Default: 1
Server config, virtual host


The proxy module stores its cache with filenames that are a hash of the URL. The filename is split into
CacheDirLevels of directory using CacheDirLength characters for each level. This is for efficiency when retrieving
the files (a flat structure is very slow on most systems). So, for example:

CacheDirLevels 3
CacheDirLength 2


converts the hash "abcdefghijk" into ab/cd/ef/ghijk. A real hash is actually 22 characters long, each character
being one of a possible 64 (26), so that three levels, each with a length of 1, gives 218 directories. This number
should be tuned to the anticipated number of cache entries (218 being roughly a quarter million, and therefore
good for caches up to several million entries in size).

9.2.8 CacheNegotiatedDocs

CacheNegotiatedDocs
Default: none
Server config, virtual host


If present in the Config file, this directive allows content-negotiated documents to be cached by proxy servers.
This could mean that clients behind those proxys could retrieve versions of the documents that are not the best
match for their abilities, but it will make caching more efficient.

This directive only applies to requests that come from HTTP/1.0 browsers. HTTP/1.1 provides much better
control over the caching of negotiated documents, and this directive has no effect on responses to HTTP/1.1
requests.

9.2.9 NoCache

NoCache [host|domain] [host|domain] ...


This directive specifies a list of hosts and/or domains, separated by spaces, from which documents are not
cached.




                                                                                                            page 128
     Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 129 of 130
                                                                                        Apache: The Definitive Guide

9.3 Setup

The cache directory for the proxy server has to be set up rather carefully with owner webuser and group
webgroup, since it will be accessed by that insignificant person (see Chapter 2).

You now have to tell Netscape that you are going to be accessing the Web via a proxy. Click on Edit
Preferences    Advanced      Proxies tab   Manual Proxy Configuration. Click on View and, in the HTTP box,
enter the IP address of our proxy, which is on the same network, 192.168.123, as our copy of Netscape:

192.168.123.4


Enter 8000 in the Port box.

For Microsoft Internet Explorer, select View   Options   Connection tab, check the Proxy Server checkbox,
then click the Settings button and set up the HTTP proxy as described previously. That is all there is to setting
up a real proxy server.

You might want to set up a simulation in order to watch it in action, as we did, before you do the real thing.
However, it is not that easy to simulate a proxy server on one desktop, and when we have simulated it, the
elements play different roles from those they have supported in demonstrations so far. We end up with four
elements:


      •     Netscape running on a Windows 95 machine. Normally this is a person out there on the Web trying
            to get at our sales site; now, it simulates a Butterthlies member trying to get out.

      •     An imaginary firewall.

      •     A copy of Apache (site: ... /site.proxy/proxy) running on the FreeBSD machine as proxy server to
            the Butterthlies site.

      •     Another copy of Apache, also running on FreeBSD (site: ... /site.proxy/real ) that simulates another
            web site "out there" that we are trying to access. We have to imagine that the illimitable wastes of
            the Web separate it from us.

The configuration in ... /site.proxy/proxy is as shown earlier. Since the proxy server is running on a machine
notionally on the other side of the Web from the machine running ... /site.proxy/real, we need to put it on
another port, usually 8000.

The configuration file in ... /proxy/real is:

User webuser
Group webgroup
ServerName www.faraway.com
Listen www.faraway.com:80
DocumentRoot /usr/www/site.proxy/real/htdocs


On this site, we use the more compendious Listen with server name and port number combined. In ...
/site.proxy/real/htdocs there is a file message:

I am a web site far, far out there.


Also in /etc/hosts there is an entry:

192.168.124.1 www.faraway.com


simulating a proper DNS registration for this far-off site. Note that it is on a different network (192.168.124)
from the one we normally use (192.168.123), so that when we try to access it over our LAN, we can't without
help. So much for faraway.

The weakness of all this is in /usr/www/lan_setup on the FreeBSD machine, because we are trying to run these
two servers, notionally on different parts of the Web, on the same machine:

ifconfig ep0 192.168.123.2
ifconfig ep0 192.168.123.3 alias netmask 0xFFFFFFFF
ifconfig ep0 192.168.124.1 alias




                                                                                                           page 129
    Case 6:18-cv-00372-ADA Document 74-4 Filed 10/03/19 Page 130 of 130
                                                                                        Apache: The Definitive Guide



The script lan_setup has to map all three servers onto the same physical interface, ep0. The driver for ep0
receives any request for these three IP numbers and forwards it to any copy of Apache via TCP/IP. Each copy
of Apache tries to see if it has a virtual server with the number (and if it has, it handles the request), so we
could find this setup appearing to work when really it isn't working.

Now for action: Get to Console 1 by pressing ALT-F1, go to ... /site.proxy/real, and start the server with ./go.
Similarly, go to Console 2 and site ... /site.proxy/proxy, and start it with ./go. On Netscape, access
http://192.168.124.1/.

You should see the following:

Index of /
. Parent Directory
. message


And if we select message we see:

I am a web site far out there


Fine, but are we fooling ourselves? Go to Netscape's Proxies page and disable the HTTP proxy by removing the
IP address:

192.168.123.2


Exit from Netscape and reload; then reaccess http://192.168.124.1/. You should get some sort of network
error.

What happened? We asked Netscape to retrieve http://192.168.124.1/. Since it is on network 192.168.123, it
failed to find this address. So instead it used the proxy server at port 8000 on 192.168.123.2. It sent its
message there:

GET http://192.168.124.1/ HTTP/1.0


The copy of Apache running on the FreeBSD machine, listening to port 8000, was offered this morsel and
accepted the message. Since that copy of Apache had been told to service proxy requests, it retransmitted the
request to the destination we thought it was bound for all the time, 192.168.123.1 (which it can do since it is
on the same machine):

GET / HTTP/1.0


In real life, things are simpler: you only have to carry out steps 2 and 3, and you can ignore the theology.
When you have finished with all this, remember to remove the HTTP proxy IP address from your browser
setup.




                                                                                                           page 130
